Title: [November 1782]
From: Adams, John
To: 



      November 1. Fryday.
      
      
       Dined at Passy with Mr. F.
      
       

      Nov. 2. Saturday.
      
      
       Mr. Oswald, Mr. Franklin, Mr. Jay, Mr. Strechy, Mr. W. Franklin, dined with me at the Hotel du Roi, Rue du Carrousel.
       Almost every Moment of this Week has been employed in Negotiation, with the English Gentlemen, concerning Peace. We have made two Propositions. One the Line of forty five degrees. The other a Line thro the Middles of the Lakes. And for the Bound between Mass. and Nova Scotia—a Line from the Mouth of St. Croix to its Source, and from its Source to the high Lands.
      
      
       
        
   
   The foregoing paragraph is the first in JA’s “Peace Journal,” extending (with omissions) from this point through 13 Dec. 1782, which has a curious and still partly obscure history and which acquired much contemporary notoriety. It is the only portion of JA’s Diary that became publicly known while he was still in public life, and he had cause to regret that it did.


        
   
   The long-standing and never-questioned explanation of how the “Peace Journal” got into circulation is that given by CFA in a note in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:349:


        
   
   
         
          
           
            “Here ends that portion of the Diary, beginning at the place marked with an asterisk on page 300, from which extracts were made by Mr. Adams, and sent home to one of the delegates of Massachusetts in the Congress of the Confederation, Mr. Jonathan Jackson, for the sake of furnishing unofficial, but interesting information, respecting the negotiation. By some mistake in sealing up the packages, these went with the despatches to Mr. Livingston, and not with the letter to Mr. Jackson; and they were deemed so valuable that they were not given up to that gentleman when he went to claim them, and thus became official papers. This statement is necessary to explain the facts which were eighteen years afterwards made the ground of a political and personal attack upon the author, involving an insinuation even against his veracity, by Mr. Hamilton.”
           
          
         
        


        
   
   This is a highly inaccurate and misleading explanation, though the fault lies by no means entirely with the conscientious editor of JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols.. CFA was simply summarizing the diarist’s own garbled explanation of this affair, in a letter dated 18 June 1811 which was published in the Boston Patriot the following 7 Sept.—one of the long series of communications in which JA tried to answer all the detractions uttered against him throughout his career that he could remember, and especially those of Alexander Hamilton. In short, this letter to the Boston Patriot is a conspicuous example of how JA’s memory played tricks on him when he described political battles in which he had fought long ago. CFA’s paragraph being on the whole an acceptable condensation of JA’s several columns, no more needs to be said of the latter here. The task is to try to discover, from strictly contemporary evidence, how “that obnoxious Journal” (JA’s own phrase) was prepared, transmitted, and received in 1782–1783.


        
   
   The “Peace Journal” itself is a paper, or series of papers, totaling 55 pages of text, of which portions are alternately in the hands of John Thaxter and Charles Storer, on file among JA’s dispatches to R. R. Livingston in the Papers of the Continental Congress, No. 84, IV, 242–296, between dispatches dated from Paris 11 and 21 Nov. 1782, respectively. (This may have been where Livingston himself placed it after it was read to Congress, although it could not have been received in its entirety with either of those dispatches, and its present location was more likely fixed by William A. Weaver, the State Department clerk who in the 1830’s arranged the Papers of the Continental Congress in the order that they have ever since retained. See Carl L. Lokke, “The Continental Congress Papers: Their History, 1789–1952,” National Archives Accessions, No. 51 [June 1954], especially, p. 9–10.) The Thaxter-Storer transcript contains most of the contents of JA’s Diary as found in the MS (and as printed in the present edition), 2 Nov.–13 Dec. 1782, but with frequent and sometimes substantial omissions, which have been indicated in our edition; see entry of 3 Nov., below, and note 3 there. The text was first printed from the MS in PCC by Jared Sparks in his Diplomatic Correspondence of the American Revolution, Boston, 1829–1830, 6:465–512, with at least one further omission prompted by Sparks’ extreme discretion; see entry of 10 Nov., below, and note 2 there. It was printed again by Wharton, but distributed under its dates, and docked, apparently inadvertently, of its last two entries (Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., vols. 5–6).


        
   
   The Thaxter-Storer transcript was prepared in parts, and the first part was ready by 17 Nov., when JA concluded a confidential letter to Jonathan Jackson as follows:


        
   
   
         
          
           
            “When We see the French intriguing with the English against Us, We have no Way to oppose it, but by Reasoning with the English to shew that they are intended to be the Dupes. Inclosed are a few broken Minutes of Conversations, which were much more extended and particular, than they appear upon Paper. I submit them to your Discretion” (RC, MHi:Misc. Coll.; LbC, Adams Papers, has the direction at foot of text: “Jonathan Jackson Esqr. Member of Congress or in his Absence to any Delegate of Massachusetts”).
           
          
          
         
        


        
   
   But in spite of the lack of any explanation about a missing or an unexpected enclosure, either to Jackson or to Livingston, these “broken Minutes” were sent to Livingston rather than to Jackson—and (as will be seen) not by any “mistake” on JA’s part. Two further installments followed (or accompanied) them, extending in date a fortnight beyond the signing of the Preliminary Articles at the end of November, without any (recorded) explanation by JA to Livingston or acknowledgment by the latter. Livingston’s Despatch Book, however, contains an entry under 12 March 1783 recording his receipt, by Capt. Joshua Barney of the packet Washington, of JA’s letters dated 4, 6, 11, 18 Nov., and 14 Dec. 1782, together with “Extracts from Mr. Adam’s Journal”—presumably all the installments (PCC, No. 126). No doubt, then, the “Extracts” were read in Congress as soon as the Preliminary Articles and the numerous letters from the Commissioners, also brought by Barney, had been read. This seems to be confirmed by an entry in Charles Thomson’s Despatch Book dated 14 and 15 March: “Extract of a Journal [by JA] from Nov. 2 to 9 Dec.” (PCC, No. 185, II).


        
   
   On 7 Dec. 1783 Samuel Osgood, a Massachusetts delegate to Congress, which was then sitting at Annapolis, wrote a very long letter to JA, ventilating his embittered feelings about American subservience to French policy and explaining what had happened to JA’s “Peace Journal”:


        
   
   
         
          
           
            “You will pardon me in candidly mentioning to you the Effects of your long Journal, forwarded after the signing of the provisional Treaty. It was read by the Secretary in Congress. It was too minute for the Delicacy of several of the Gentlemen. They appeared overmuch disposed to make it appear as ridiculous as possible; several ungenerous Remarks were made upon it, as being unfit to be read in Congress, and not worth the Time expended in reading it. The Day after it was read, the Delegates of Masstts. found on the Table of Congress your Letter addressd to J. Jackson or the Delegates. A Passage in that Letter led them to conclude that your Journal was not intended for Congress, as you mention that you had enclosed for his Perusal a Journal; and there was none enclosed. They therefore agreed to move that the Journal might be delivered to them. This Motion soon found Opponents. It was then said that it contained Matters of great Importance, which you had not mentioned in your other Letters—but we examined your other Letters, and found all the great Matters touch’d upon, and the smaller ones omitted. The Secretary for foreign Affairs, was sent for to know whether it came address’d to him; he produced three several Covers with your Seal, all directed to him, and the foldings corresponded to those of the Jour­  nal: after this, we let the Matter subside, as we found we should loose the Question; and also, that a Number of the Members were convinced, that there was some Mistake: nothing was said against it afterwards. Whatever your Intentions were respecting your Journal, it was necessary for us to take the Measure we did; and it had a very happy Effect” (NN).
           
          
          
         
        


        
   
   This tells much, but JA’s answer tells more. On 30 June 1784 he replied to Osgood from Paris:


        
   
   
         
          
           
            “The Journal which caused such Wonder, was intended to be sent to Mr. Jackson. But recollecting the frequent Injunctions of your Secretary [Livingston], to be minute: to send him even the Looks of Ministers to be sure, Conversations, and considering that in the Conferences for the Peace, I had been very free, which I had Reason to expect would be misrepresented by Franklin, I suddenly determined to throw into the Packet for Livingston, what was intended for another.—Let them make the most and the worst of it” (LbC, Adams Papers).
           
          
          
         
        


        
   
   If the “most” was made of it when it was read in Congress in 1783 amid warm debates on the conduct of the American Commissioners in violating their instruction to defer to the French ministry, the “worst” was made of JA’s “Peace Journal” seventeen years later, by Alexander Hamilton; see entry of 10 Nov., below, note 2.


        
   
   It is clear that JA caused still another copy of his journal of the negotiations of 1782 to be prepared, though where it is now is unknown to the editors. On 28 Dec. JA wrote AA: “I dare say there is not a Lady in America treated with a more curious dish of Politicks, than is contained in the inclosed Papers. You may shew them to discrete Friends, but by no means let them go out of your hands or be copied. Preserve them in Safety against Accidents” (Adams Papers). This is cryptic enough, but AA certainly referred to this budget of material in replying on 28 April 1783: “Your journal has afforded me and your Friends much pleasure and amusement. You will learn, perhaps from Congress that the journal, you meant for Mr. Jackson, was by some mistake enclosed to the Minister for foreign affairs; and consequently came before Congress with other publick papers. The Massachusetts Delegates applied for it, but were refused it. Mr. Jackson was kind enough to wait upon me, and shew me your Letter to him, and the other papers inclosed, and I communicated the journal to him” same. If by “communicated” AA meant she gave the journal to Jackson, this would explain its disappearance from the family papers; and though she would thus have violated the letter of JA’s injunction to her, she might well have thought that Jackson was entitled to this copy since his own was irrecoverable. All this, however, is conjectural.


        
   
   Even though it is now lost, we can say with some confidence that the copy sent to AA was fuller than that sent to Livingston, for the markings (“C”) in the original Diary MS that indicate what was to be copied (or possibly what had been copied) include more than one substantial passage edited out of the “Peace Journal” now in the Papers of the Continental Congress; these markings in the MS extend in fact through the entry of 26 Dec. 1782. It would be impossible to make sense of them without supposing that another transcript of the journal once existed—in all likelihood the one first begun and continued longest, from which the shorter transcript in PCC, No. 84, IV, was taken.


       
      
      

      1782. November 3. Sunday.
      
      
       In my first Conversation with Franklin on Tuesday Evening last, he told me of Mr. Oswalds Demand of the Payment of Debts and Compensation to the Tories. He said their Answer had been, that We had not Power, nor had Congress. I told him I had no Notion of cheating any Body. The Question of paying Debts, and that of com­ pensating Tories were two.—I had made the same Observation, that forenoon to Mr. Oswald and Mr. Stretchy, in Company with Mr. Jay at his House....  I saw it struck Mr. Stretchy with peculiar Pleasure, I saw it instantly smiling in every Line of his Face. Mr. O. was apparently pleased with it too.
       In a subsequent Conversation with my Colleagues, I proposed to them that We should agree that Congress should recommend it to the States to open their Courts of Justice for the Recovery of all just Debts. They gradually fell in to this Opinion, and We all expressed these Sentiments to the English Gentlemen, who were much pleased with it, and with Reason, because it silences the Clamours of all the British Creditors, against the Peace, and prevents them from making common Cause with the Refugees.
       Mr. J. came in and spent two hours, in Conversation, upon our Affairs, and We attempted an Answer to Mr. Oswalds Letter. He is perfectly of my Opinion or I am of his respecting Mr. Dana’s true Line of Conduct as well as his with Spain, and ours with France, Spain and England.
       
        
        I learn from him that there has not been an Harmony, between him and Carmichael. The latter aimed at founding himself upon a French Interest, and was more supple to the french Ambassador at Madrid, and to Mr. Gérard than was approved by the former. G. endeavoured to perswade him to shew him, his Instructions, which he refused at which offence was taken.
       
       Vergennes has endeavoured to perswade him to treat with D’Aranda, without exchanging Powers. He refuses. V. also pronounced Oswalds first Commission sufficient, and was for making the Acknowledgement of American Independance the first Article of the Treaty. J. would not treat. The Consequence was, a compleat Acknowledgment of our Independence by Oswalds new Commission under the great Seal of G.B. to treat with the Commissioners of the United States of America.—Thus a temperate Firmness has succeeded every where, but the base System nowhere.
       
        
        Ridley says that Jennings is in easy Circumstances, and as he always lives within his Income, is one of the most independent Men in the World. He remitted him 3000£ St. when he came over to France. His Father left him Ten Thousand Pounds. He kept great Company in England and no other. He is related to several principal Families in America, and to several great Families in England. Was bred to the Law in the Temple, and practised as Chamber Council, but no otherwise.
       
       
       D’Estaing has set off for Madrid and Cadix. Reste a Scavoir, what his Object is. Whether to take the Command of a Squadron, and in that Case where to go—whether to R. Island to join Vaudreul, and go vs. N. York, or to the W. Indies. Will they take N. York, or only prevent the English from evacuating it.—O. proposed solemnly to all 3 of Us, Yesterday, at his House, to agree not to molest the British Troops in the Evacuation, but We did not. This however shews they have it in Contemplation. Suppose they are going against W. Florida—how far are We bound to favour the Spaniards? Our Treaty with France must and shall be sacredly fulfilled, and We must admit Spain to acceed when She will, but untill She does our Treaty does not bind Us to France to assist Spain.
       The present Conduct of England and America resembles that of the Eagle and Cat. An Eagle scaling over a Farmers Yard espied a Creature, that he thought an Hair. He pounced upon him and took him up. In the Air the Cat seized him by the Neck with her Teeth and round the Body with her fore and hind Claws. The Eagle finding Herself scratched and pressed, bids the Cat let go and fall down.—No says the Cat: I wont let go and fall, you shall stoop and set me down.
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   There is no letter from Oswald to the American Commissioners on record to which this could pertain except one dated 4 Nov. concerning the compensation of loyalists (Tr, Adams Papers), which was answered by JA, Franklin, and Jay on the 7th (RC, Public Record Office, London) after several conferences. These letters are printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:848, 849–850 (the answer under date of 5 Nov.).


       
       
        
   
   Passages preceded and followed by dagger signs were not included in the transcript of his Diary furnished by JA to Secretary Livingston; see note on preceding entry. In view of JA’s purpose and of the noise made by his “Peace Journal” when it was read in Congress, JA’s “editing” of the text is of some interest.


       
       
        
   
   JA later told this fable in more detail and in a different context but with the same point, and attributed it to Franklin (Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 45–46).


       
      
      

      November 4. Monday.
      
      
       
        
        Called on J. and went to Oswalds and spent with him and Stretchy from 11. to 3. in drawing up the Articles respecting Debts and Tories and Fishery.
       
       
        
        I drew up the Article anew in this form—“That the Subjects of his Britannic Majesty, and the People of the said United States, shall continue to enjoy unmolested, the Right to take fish of every kind, on all the Banks of Newfoundland, in the Gulph of St. Laurence and all other Places, where the Inhabitants of both Countries used, at any time heretofore, to fish: and also to dry and cure their Fish, on the Shores of Nova Scotia, Cape Sable, the Isle of Sable, and on the Shores of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, and the Magdalene Islands, and his Britannic Majesty and the said United States will extend equal Priviledges and Hospitality to each others Fishermen as to his own.”
       
       
        
        Dined with the Marquis de la Fayette, with the Prince du Poix, the Viscount de Noailles and his Lady, Mr. Jay, Mr. Price and his Lady, Mrs. Izard and her two Daughters, Dr. Bancroft, Mr. W. Franklin.
       
       
        
        The Marquis proposed to me in Confidence his going out with D’Estaing, to the W. Indies. But he is to go a Month hence in a Frigate.—Mem.
       
       All the forenoon from 11 to 3 at Mr. Oswalds, Mr. Jay and I. In the Evening there again, untill near II.
       Stretchy is as artfull and insinuating a Man as they could send. He pushes and presses every Point as far as it can possibly go. He is the most eager, earnest, pointed Spirit.
       
        
        We agreed last night to this.
       
       
        
        Whereas certain of the united States, excited thereto by the unnecessary Destruction of private Property, have confiscated all Debts due from their Citizens to British Subjects and also in certain Instances Lands belonging to the latter. And Whereas it is just that private Contracts made between Individuals of the two Countries before the War, should be faithfully executed, and as the Confiscation of the said Lands may have a Latitude not justifiable by the Law of Nations, it is agreed that british Creditors shall notwithstanding, meet with no lawfull Impediment, to recovering the full value, or Sterling Amount of such bonâ fide Debts as were contracted before the Year 1775, and also that Congress will recommend to the said States, so to correct, if necessary, their said Acts respecting the Confiscation of Lands in America belonging to real british Subjects as to render their said Acts consistent with perfect Justice and Equity.
       
      
      
       
        
   
   This conference resulted in a “second set” of provisional articles, which were taken by Strachey to London for consideration by the British ministry; they are printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:851–853.


       
       
        
   
   For a later draft by JA of this article, see entry of 28 Nov., below.


       
       
        
   
   Copied from a draft in Jay’s hand now in Adams Papers under the assigned date of Nov. 1782.


       
      
      

      
       
       November 5. Tuesday.
      
      
      
       Mr. Jay likes Frenchmen as little as Mr. Lee and Mr. Izard did. He says they are not a Moral People. They know not what it is. He dont like any Frenchman. —The Marquis de la Fayette is clever, but he is a Frenchman.—Our Allies dont play fair, he told me. They were endeavouring to deprive Us of the Fishery, the Western Lands, and the Navigation of the Missisippi. They would even bargain with the English to deprive us of them. They want to play the Western Lands, Missisippi and whole Gulph of Mexico into the Hands of Spain.
       Oswald talks of Pultney, and a Plott to divide America between France and England. France to have N. England. They tell a Story about Vergennes and his agreeing that the English might propose such a division, but reserving a Right to deny it all. These Whispers ought not to be credited by Us.
      
      
       
        
   
   Because of the omission of preceding matter, this sentence in JA’s “Peace Journal” furnished to Congress reads: “Mr. Jay told me our Allies did not play fair.”


       
       
        
   
   Oswald had told this highly improbable “Story” earlier to Jay in greater detail; see John Jay, Diary during the Peace Negotiations of 1782, ed. Frank Monaghan, New Haven, 1934, p. 12. For a related story see entry of 24 Dec. and note, below.


        
   
   Though he made no entries in his Diary during the next three days, JA summarized the state of the negotiation in a long letter to Livingston, 6 Nov. (PCC, No. 84, IV; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:854–858).


       
      
      

      November 9. Saturday.
      
      
       The M. de la Fayette came in, and told me he had been to Versailles and in Consultation with him Vergennes about the Affair of Money as he and I had agreed he should.—He said he found that the C. de Vergennes and their Ministry were of the same Opinion with me. That the English were determined to evacuate New York.—After Sometime he told me in a great Air of Confidence, that he was afraid the Comte took it amiss that I had not been to Versailles to see him. The C. told him that he had not been officially informed, of my Arrival, he had only learn’d it from the Returns of the Police.
       I went out to Passy to dine with Mr. F. who had been to Versailles and presented his Memorial and the Papers accompanying it. The C. said he would have the Papers translated to lay them before the King, but the Affair would meet with many Difficulties. F. brought the same Message, to me from the C. and said he believed it would be taken kindly if I went. I told both the Marquis and the Dr. that I would go tomorrow Morning.
      
      
       
        
   
   Concerning a further loan to the United States; see Franklin to Vergennes, 8 Nov. (Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:619–620).


       
       
        
   
   In 1811, after quoting the foregoing paragraph in one of his letters to the Boston Patriot, JA added this remark: “Though I hinted nothing to either, yet Dr. Franklin, if he recollected his own, and the Comte’s complaints to Congress against me, and the declaration of the letter [latter?], that he would have noth­  ing to do with me, could be at no loss for the motives of my want of assiduity in paying my court to Versailles” (Boston Patriot, 31 Aug. 1811). Thus when he went to Versailles the next day JA could hardly help wondering whether he was going “to hear an expostulation? a reproof? an admonition? or in plain vulgar English, a scolding? or was there any disposition to forget and forgive? and say, all malice depart?” same, 4 Sept. 1811). It is in this context that the following entry, which became notorious because it recorded so many compliments to himself, should be read.


       
      
      

      November 10. Sunday.
      
      
       Accordingly at 8 this Morning I went and waited on the Comte. He asked me, how We went on with the English? I told him We divided upon two Points the Tories and Penobscot, two ostensible Points, for it was impossible to believe that My Lord Shelburne or the Nation cared much about such Points. I took out of my Pocket and shewed him the Record of Governour Pownals solemn Act of burying a Leaden Plate with this Inscription, May 23. 1759. Province of Massachusetts Bay. Penobscot. Dominions of Great Britain. Possession confirmed by Thomas Pownal Governor.
       This was planted on the East Side of the River of Penobscot, 3 miles above Marine Navigation. I shew him also all the other Records —the Laying out of Mount Desert, Machias and all the other Towns to the East of the River Penobscot, and told him that the Grant of Nova Scotia by James the first to Sir William Alexander, bounded it on the River St. Croix. And that I was possessed of the Authorities of four of the greatest Governors the King of England ever had, Shirley, Pownal, Bernard and Hutchinson, in favour of our Claim and of Learned Writings of Shirley and Hutchinson in support of it. —The Comte said that Mr. Fitzherbert told him they wanted it for the Masts: but the C. said that Canada had an immense quantity. I told him I thought there were few Masts there, but that I fancied it was not Masts but Tories that again made the Difficulty. Some of them claimed Lands in that Territory and others hoped for Grants there.
       The Comte said it was not astonishing that the British Ministry should insist upon Compensation to them, For that all the Precedents were in favour of it. That there had been no Example of an Affair like this terminated by a Treaty, without reestablishing those who had adhered to the old Government in all their Possessions. I begged his Pardon in this, and said that in Ireland at least their had been a Multitude of Confiscations without Restitution.—Here We ran into some Conversation concerning Ireland, &c. Mr. Rayneval, who was present talked about the national honour and the obligation they were under to support their Adherents.—Here I thought I might indulge a little more Latitude of Expression, than I had done with Oswald and Stratchey, and I answered, if the Nation thought itself bound in honour to compensate those People it might easily do it, for it cost the Nation more Money to carry on this War, one Month, than it would cost it to compensate them all. But I could not comprehend this Doctrine of national honour. Those People by their Misrepresentations, had deceived the Nation, who had followed the Impulsion of their devouring Ambition, untill it had brought an indelible Stain on the British Name, and almost irretrievable Ruin on the Nation, and now that very Nation was thought to be bound in honour to compensate its Dishonourers and Destroyers. Rayneval said it was very true.
       The Comte invited me to dine. I accepted. When I came I found the M. de la Fayette in Conference with him. When they came out the M. took me aside and told me he had been talking with the C. upon the Affair of Money. He had represented to him, Mr. Morris’s Arguments and the Things I had said to him, as from himself &c. That he feared the Arts of the English, that our Army would disbande, and our Governments relax &c. That the C. feared many difficulties. That France had expended two hundred and fifty Millions in this War &c. That he talked of allowing six millions and my going to Holland with the Scheme I had projected, and having the Kings Warranty &c. to get the rest. That he had already spoken to some of Mr. De Fleury’s Friends and intended to speak to him &c.
       We went up to Dinner. I went up with the C. alone. He shewed me into the Room where were the Ladies and the Company. I singled out the Comtesse and went up to her, to make her my Compliment. The Comtess and all the Ladies rose up, I made my Respects to them all and turned round and bowed to the reste of the Company. The Comte who came in after me, made his Bows to the Ladies and to the Comtesse last. When he came to her, he turned round and called out Monsieur Adams venez ici. Voila la Comtesse de Vergennes. A Nobleman in Company said Mr. Adams has already made his Court to Madame la Comtess. I went up again however and spoke again to the Comtess and she to me.—When Dinner was served, the Comte led Madame de Montmorin, and left me to conduct the Comtesse who gave me her hand with extraordinary Condescention, and I conducted her to Table. She made me sit next her on her right hand and was remarkably attentive to me the whole Time. The Comte who sat opposite was constantly calling out to me, to know what I would eat and to offer me petits Gateaux, Claret and Madeira &c. &c.—In short I was never treated with half the Respect at Versailles in my Life.
       In the Antichamber before Dinner some French Gentlemen came to me, and said they had seen me two Years ago. Said that I had shewn in Holland that the Americans understand Negotiation, as well as War.
       The Compliments that have been made me since my Arrival in France upon my Success in Holland, would be considered as a Curiosity, if committed to Writing. Je vous felicite sur votre Success, is common to all. One adds, Monsieur, Ma Foi, vous avez reussi, bien merveilleusement. Vous avez fait reconnoitre votre Independance. Vous avez fait un Traité, et vous avez procuré de l’Argent. Voila un Succés parfait.—Another says, vous avez fait des Merveilles en Hollande. Vous avez culbute le Stathouder, et la Partie angloise. Vous avez donné bien de Mouvement. Vous avez remué tout le Monde.—Another said Monsieur vous etes le Washington de la Negotiation.—This is the finishing Stroke. It is impossible to exceed this.
       Compliments are the Study of this People and there is no other so ingenious at them.
      
      
       
        
   
   JA was well prepared for his call on the French minister of foreign affairs. The documents he carried with him or was prepared to show when wanted were attested copies of the Massachusetts charters and attested extracts from the records of the General Court relative to the boundaries of Massachusetts. These had been made at JA’s request by the clerk of the General Court when JA had sailed for Europe late in 1779 as sole commissioner to treat for peace with Great Britain; they survive in the JA Miscellany (Adams Papers, Microfilms, Reel No. 191). In four long communications to the Boston Patriot, 23, 26 Oct., 6, 9 Nov. 1811, JA later told how they proved useful in establishing the northeastern boundary of the United States in the preliminary negotiations of 1782; these letters are partly reprinted in an appendix to JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:665–669.


       
       
        
   
   The several foregoing paragraphs were clearly those that evoked amusement at JA’s expense when his “Peace Journal” was read in Congress in 1783; see note on entry of 2 Nov., above. Alexander Hamilton was a delegate to Congress at the time, and in 1800, when assembling all the evidence he could gather to discredit JA as a Federalist candidate for the Presidency, he cited the “Peace Journal” as proof of JA’s boundless vanity and jealousy.


        
   
   
         
          
           
            “The reading of this Journal [Hamilton went on], extremely embarrassed his friends, especially the delegates of Massachusetts; who, more than once, interrupted it, and at last, succeeded in putting a stop to it, on the suggestion that it bore the marks of a private and confidential paper, which, by some mistake, had gotten into its present situation, and never could have been designed as a public document for the inspection of Congress. The good humor of that body yielded to the suggestion” (Letter from Alexander Hamilton, concerning the Public Conduct and Character of John Adams, Esq., President of the United States, N.Y., 1800, p. 7–8).
           
          
          
         
        


        
   
   JA’s reply to this passage in Hamilton’s tract is in a letter published in the Boston Patriot, 4, 7 Sept. 1811.


        
   
   It is worth noting that when Jared Sparks printed the “Peace Journal” from the Papers of the Continental Congress he silently omitted the whole paragraph recording the French comparison of JA with Washington, thus cutting the ground from under Hamilton’s charge (Diplomatic Correspondence of the American Revolution, Boston, 1829–1830, 6:471). It may also be worth noting that Matthew Ridley reported in his Diary (MHi), 10 Nov. 1782, that “Some time ago he [JA] was told that Mr. Washington was the greatest General in the World and that he Mr. A. was the General Washington in politics. —All this makes no Impression on him.”


       
      
      

      1782 November 11. Monday.
      
      
       Mr. Whitefoord the Secretary of Mr. Oswald came a second Time, not having found me at home Yesterday, when he left a Card, with a Copy of Mr. Oswalds Commission attested by himself (Mr. Oswald). He delivered the Copy and said Mr. Oswald was ready to compare it to the original with me. I said Mr. Oswalds Attestation was sufficient as he had already shewn me his original. He sat down and We fell into Conversation, about the Weather and the Vapours and Exhalations from Tartary which had been brought here last Spring by the Winds and given Us all the Influenza. Thence to french Fashions and the Punctuality with which they insist upon Peoples wearing thin Cloaths in Spring and fall, tho the Weather is ever so cold, &c. I said it was often carried to ridiculous Lengths, but that it was at Bottom an admirable Policy, as it rendered all Europe tributary to the City of Paris, for its Manufactures.
       We fell soon into Politicks. I told him, that there was something in the Minds of the English and French, which impelled them irresistably to War every Ten or fifteen Years. He said the ensuing Peace would he believed be a long one. I said it would provided it was well made, and nothing left in it to give future Discontents. But if any Thing was done which the Americans should think hard and unjust, both the English and French would be continually blowing it up and inflaming the American Minds with it, in order to make them join one Side or the other in a future War. He might well think, that the French would be very glad to have the Americans join them in future War. Suppose for Example they should think the Tories Men of monarchical Principles, or Men of more Ambition than Principle, or Men corrupted and of no Principle, and should therefore think them more easily seduced to their Purposes than virtuous Republicans, is it not easy to see the Policy of a French Minister in wishing them Amnesty and Compensation? Suppose, a french Minister foresees that the Presence of the Tories in America will keep up perpetually two Parties, a French Party and an English Party, and that this will compell the patriotic and independant Party to join the French Party is it not natural for him to wish them restored? 3. Is it not easy to see, that a French Minister cannot wish to have the English and Americans perfectly agreed upon all Points before they themselves, the Spaniards and Dutch, are agreed too. Can they be sorry then to see us split upon such a Point as the Tories? What can be their Motives to become the Advocates of the Tories? The french Minister at Philadelphia has made some Representations to Congress in favour of a Compensation to the Royalists, and the C. de Vergennes no longer than Yesterday, said much to Me in their favour. The Comte probably knows, that We are instructed against it, that Congress are instructed against it, or rather have not constitutional Authority to do it. That We can only write about it to Congress, and they to the States, who may and probably will deliberate upon it 18 Months, before they all decide and then every one of them will determine against it.—In this Way, there is an insuperable Obstacle to any Agreement between the English and Americans, even upon Terms to be inserted in the general Peace, before all are ready.—It was the constant Practice of The French to have some of their Subjects in London during the Conferences for Peace, in order to propagate such Sentiments there as they wished to prevail. I doubted not such were there now. Mr. Rayneval had been there. Mr. Gerard I had heard is there now and probably others. They can easily perswade the Tories to set up their Demands, and tell them and the Ministers that the Kings Dignity and Nations honour are compromised in it.
       For my own Part I thought America had been long enough involved in the Wars of Europe. She had been a Football between contending Nations from the Beginning, and it was easy to foresee that France and England both would endeavour to involve Us in their future Wars. I thought it our Interest and Duty to avoid them as much as possible and to be compleatly independent and have nothing to do but in Commerce with either of them. That my Thoughts had been from the Beginning constantly employed to arrange all our European Connections to this End, and that they would be continued to be so employed and I thought it so important to Us, that if my poor labours, my little Estate or (smiling) sizy blood could effect it, it should be done. But I had many fears.
       I said the King of France might think it consistent with his Station to favour People who had contended for a Crown, tho it was the Crown of his Ennemy. Whitefoord said, they seem to be, through the whole of this, fighting for Reputation. I said they had acquired it and more. They had raised themselves high from a low Estate by it, and they were our good Friends and Allies, and had conducted generously and nobly and We should be just and gratefull, but they might have political Wishes, which We were not bound by Treaty nor in Justice or Gratitude to favour, and these We ought to be cautious off. He agreed that they had raised themselves very suddenly and surprisingly by it.
       
        
        We had more Conversation on the State of Manners in France, England, Scotland and in other Parts of Europe, but I have not Time to record this.
       
      
      
       
        
   
   Oswald’s second commission, dated 21 Sept. 1782, empowering him to treat with “any Commissioners or Persons vested with equal Powers, by and on the part of the Thirteen United States of America”—the recognition that Jay had insisted on before treating with a British commissioner. A copy is in the Adams Papers under date of 9 Nov. 1782, the day it was attested by Oswald for presentation to JA; a printed text is in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:748–750.


       
       
        
   
   Comma supplied for clarity, but the passage is obscure in the MS, and a word may have been omitted by JA.


       
      
      

      
       
       1782 November 12. Tuesday.
      
      
      
       
        
        Dined with the Abby Chalut and Arnoux. The Farmer General, and his Daughter, Dr. Franklin and his Grand Son, Mr. Grand and his Lady and Neice, Mr. Ridley and I with one young French Gentleman made the Company. The Farmers Daughter is about 12 Years old and is I suppose an Enfant trouvee. He made her sing at Table, and she bids fair to be an accomplished Opera Girl, though she has not a delicate Ear....
        
       
       The Compliment of “Monsieur vous etes le Washington de la Negotiation” was repeated to me, by more than one Person. I answered Monsieur vous me faites le plus grand honour et la Compliment le plus sublime possible.—Eh Monsieur, en Verite vous l’avez bien merité.— A few of these Compliments would kill Franklin if they should come to his Ears.
       
        
        This Evening I went to the Hotel des treize Etats Unis to see the Baron de Linden, to the Hotel de York to see the Messrs. Vaughans, and to the Hotel D’orleans to see Mr. Jay, but found neither. Returned through the Rue St. Honorée to see the decorated Shops, which are pretty enough. This is the gayest Street in Paris, in point of ornamented Shops, but Paris does not excell in this respect.
       
       
        
        The old Farmer General was very lively at dinner. Told Stories and seemed ready to join the little Girl in Songs like a Boy.—Pleasures dont wear Men out in Paris as in other Places.
       
       
        
        The Abby Arnoux asked me at Table, Monsieur ou est votre Fils Cadet qui chant, come Orphée.—Il est du retour en Amerique.—To Mademoiselle Labhard, he said Connoissez vous que Monsieur Adams a une Demoiselle tres aimable en Amerique?
       
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   Benjamin Vaughan and probably his brother Samuel (see 25 Feb. 1783, below). Benjamin (1751–1835), a political liberal and a devoted admirer of Franklin, served as Lord Shelburne’s confidential observer at the peace negotiations and, shuttling between Paris and London, worked hard to obtain the concessions that the American Commissioners felt they must have from Great Britain. He later settled at Hallowell, Maine, and maintained an extensive correspondence for many years. A large collection of his papers is now in the American Philosophical Society; see its Procs., 95 (1951) 209–216; but no adequate biography of him exists. In 1828 Vaughan commenced a correspondence with JQA on the peace negotiations of 1782–1783, and in the course of it sent a voluminous mass of copies of his own papers relating thereto, which remain among the Adams Papers (Microfilms, Reel Nos. 256, 488).


       
      
      

      
       
       November 13. Wednesday.
      
      
      
       
        
        This is the Anniversary of my quitting home. Three Years are compleated. Oh when shall I return?—Ridley dined with me. Captain Barney called in the Evening and took my dispatches. One set he is to deliver to Capt. Hill, another to Capt.  and the 3d he takes himself.
       
      
      
       
        
   
   “According to Your request I have to inform You, that the letters intrusted to my care to go by the Ships Cicero and Buccaneir I have Deliver’d to the Captns. Hill and Phearson. . . . their Sailing is still Very uncertain” (Joshua Barney to JA, Lorient, 18 Dec. 1782, Adams Papers). Hugh Hill commanded the Cicero (in which CA had sailed home from Bilbao the year before), and Jesse Fearson the Buccanier; both vessels belonged to the Cabots of Beverly (L. Vernon Briggs, History and Genealogy of the Cabot Family, Boston, 1927, 1:77, 83–84, 95–98).


       
      
      

      
       
       November 14. Thursday.
      
      
      
       
      
      

      
       
       November 17. Sunday.
      
      
      
       
        
        Have spent several Days in copying Mr. Jays dispatches.
        
       
       On Fryday the 15, Mr. Oswald came to Visit me, and entered with some Freedom into Conversation. I said many Things to him to convince him that it was the Policy of my Lord Shelburne and the Interest of the Nation to agree with Us upon the advantageous Terms which Mr. Stratchey carried away on the 5th. Shewed him the Advantages of the Boundary, the vast Extent of Land, and the equitable Provision for the Payment of Debts and even the great Benefits stipulated for the Tories.
       He said he had been reading Mr. Paines Answer to the Abby Raynal, and had found there an excellent Argument in favour of the Tories. Mr. Paine says that before the Battle of Lexington We were so blindly prejudiced in favour of the English and so closely attached to them, that We went to war at any time and for any Object, when they bid Us. Now this being habitual to the Americans, it was excuseable in the Tories to behave upon this Occasion as all of Us had ever done upon all the others. He said if he were a Member of Congress he would shew a Magnanimity upon this Occasion, and would say to the Refugees, take your Property. We scorn to make any Use of it, in building up our System.
       I replied, that We had no Power and Congress had no Power, and therefore We must consider how it would be reasoned upon in the several Legislatures of the separate States, if, after being sent by Us to Congress and by them to the several States in the Course of twelve or fifteen Months, it should be there, debated. You must carry on the War, Six or Nine months certainly, for this Compensation, and consequently spend in the Prosecution of it, Six or Nine times the Sum necessary to make the Compensation for I presume, this War costs every Month to Great Britain, a larger Sum than would be necessary to pay for the forfeited Estates.
       How says I will an independant Man in one of our Assemblies consider this. We will take a Man, who is no Partisan of England or France, one who wishes to do Justice to both and to all Nations, but is the Partisan only of his own.
       Have you seen says he, a certain Letter written to the C. de V. wherein Mr. S.A. is treated pretty freely.—Yes says I and several other Papers in which Mr. J. Adams has been treated so too. I dont know, what you may of heard in England of Mr. S.A. You may have been taught to believe, for what I know, that he eats little Children. But I assure you he is a Man of Humanity and Candour as well as Integrity, and further that he is devoted to the Interest of his Country and I believe wishes never to be, after a Peace, the Partisan to France or England, but to do Justice and all the good he can to both. I thank you for mentioning him for I will make him my orator. What will he say, when the Question of Amnesty and Compensation to the Tories, comes before the Senate of Massachusetts. And when he is informed that England makes a Point of it and that France favours her. He will say here are two old, sagacious Courts, both endeavouring to sow the Seeds of Discord among Us, each endeavouring to keep Us in hot Water, to keep up continual Broils between an English Party and a french Party, in hopes of obliging the Independent and patriotic Party, to lean to its Side. England wishes them here and compensated, not merely to get rid of them and to save them selves the Money, but to plant among Us Instruments of their own, to make divisions among Us and between Us and France, to be continually crying down the Religion, the Government, the Manners of France, and crying up the Language, the Fashions, the Blood &c. of England. England also means by insisting on our compensating these worst of Ennemies to obtain from Us, a tacit Acknowledgment of the Right of the War—an implicit Acknowledgment, that the Tories have been justifiable or at least excuseable, and that We, only by a fortunate Coincidence of Events, have carried a wicked Rebellion into a compleat Revolution.
       At the very Time when Britain professes to desire Peace, Reconciliation, perpetual Oblivion of all past Unkindnesses, can She wish to send in among Us, a Number of Persons, whose very Countenances will bring fresh to our Remembrance the whole History of the Rise, and Progress of the War, and of all its Atrocitys? Can she think it conciliatory, to oblige Us, to lay Taxes upon those whose Habitations have been consumed, to reward those who have burn’d them? upon those whose Property has been stolen, to reward the Thieves? upon those whose Relations have been cruelly destroyed, to compensate the Murtherers?
       What can be the design of France on the other hand, by espousing the Cause of these Men? Indeed her Motives may be guessed at. She may wish to keep up in our Minds a Terror of England, and a fresh Remembrance of all We have suffered. Or She may wish to prevent our Ministers in Europe from agreeing with the British Ministers, untill She shall say that She and Spain are satisfyed in all Points.
       I entered largely with Mr. Oswald, into the Consideration of the Influence this Question would have upon the Councils of the British Cabinet and the Debates in Parliament. The King and the old Ministry might think their personal Reputations concerned, in supporting Men who had gone such Lengths, and suffered so much in their Attachment to them.—The K. may say I have other dominions abroad, Canada, Nova Scotia, Florida, the West India Islands, the East Indies, Ireland. It will be a bad Example to abandon these Men. Others will loose their Encouragement to adhere to my Government. But the shortest Answer to this is the best, let the King by a Message recommend it to Parliament to compensate them.
       But how will My Lord Shelburne sustain the shock of Opposition? When Mr. Fox and Mr. Burke shall demand a Reason why the Essential Interests of the Nation, are sacrificed to the unreasonable demands of those very Men, who have done this great Mischief to the Empire. Should these Orators indulge themselves in Philippicks against the Refugees, shew their false Representations, their outragious Cruelties, their innumerable demerits against the Nation, and then attack the first Lord of the Treasury for continuing to spend the Blood and Treasure of the Nation for their Sakes.
       Mr. Vaughan came to me Yesterday, and said that Mr. Oswald had that morning called upon Mr. Jay, and told him, if he had known as much the day before as he had since learned, he would have written to go home. Mr. V. said Mr. Fitzherbert had received a Letter from Ld. Townsend, that the Compensation would be insisted on. Mr. Oswald wanted Mr. Jay to go to England. Thought he could convince the Ministry. Mr. Jay said he must go, with or without the Knowledge and Advice of this Court, and in either Case it would give rise to jealousies. He could not go. Mr. Vaughan said he had determined to go, on Account of the critical State of his Family, his Wife being probably abed. He should be glad to converse freely with me, and obtain from me, all the Lights and arguments against the Tories, even the History of their worst Actions, that in Case it should be necessary to run them down it might be done or at least expose them, for their true History was little known in England.—I told him that I must be excused. It was a Subject that I had never been desirous of obtaining Information upon. That I pitied those People too much to be willing to aggravate their Sorrows and Sufferings, even of those who had deserved the Worst. It might not be amiss to reprint the Letters of Governor Bernard, Hutchinson and Oliver, to shew the rise. It might not be amiss to read the History of Wyoming in the Annual Register for 1778 or 9, to recollect the Prison Ships, and the Churches at New York, where the Garrisons of Fort Washington were starved in order to make them inlist into Refugee Corps. It might not be amiss to recollect the Burning of Cities, and The Thefts of Plate, Negroes and Tobacco.
       I entered into the same Arguments with him that I had used with Mr. Oswald, to shew that We could do nothing, Congress nothing. The Time it would take to consult the States, and the Reasons to believe that all of them would at last decide against it. I shewed him that it would be a Religious Question with some, a moral one with others, and a political one with more, an Economical one with very few. I shewed him the ill Effect which would be produced upon the American Mind, by this Measure, how much it would contribute to perpetuate Alienation against England, and how french Emmissaries might by means of these Men blow up the flames of Animosity and War. I shewed him how the Whig Interest and the Opposition might avail themselves of this Subject in Parliament, and how they might embarrass the Minister.
       He went out to Passy, for a Passport, and in the Evening called upon me again. Said he found Dr. Franklins Sentiments to be the same with Mr. Jays and mine, and hoped he should be able to convince Lord Shelburne. He was pretty confident that it would work right.—The Ministry and Nation were not informed upon the Subject. Ld. Shelburne had told him that no Part of his office gave him so much Paine as the Levy he held for these People, and hearing their Stories of their Families and Estates, their Losses, Sufferings and Distresses. Mr. V. said he had picked up here, a good deal of Information, about those People, from Mr. Allen and other Americans.
       
        
        Ridley, Allen and Mason, dined with me, and in the Evening Capt. Barney came in, and told me that Mr. Vaughan went off to day at noon. I delivered to Barney, Mr. Jays long Dispatches, and the other Letters.
       
       In the Evening the Marquis de la Fayette came in and told me, he had been to see Mr. de Fleuri, on the Subject of a Loan. He told him that he must afford America this Year a Subsidy of 20 millions. Mr. de Fleuri said France had already spent 250 millions in the American War, and that they could not allow any more Money to her. That there was a great deal of Money in America. That the Kings Troops had been subsisted and paid there. That the British Army had been subsisted and paid there, &c. The Marquis said that little of the Subsistance or pay of the British had gone into any hands but those of the Tories within their Lines. I said that more Money went in for their Goods than came out for Provisions or any Thing. The Marquis added to Mr. Fleury that Mr. Adams had a Plan for going to the States General, for a Loan or a Subsidy. Mr. Fleury said he did not want the Assistance of Mr. Adams to get Money in Holland, he could have what he would. The M. said Mr. A. would be glad of it. He did not want to go, but was willing to take the Trouble, if necessary.
       The Marquis said he should dine with the Queen tomorrow and would give her a hint, to favour Us. That he should take Leave in a few days and should go in the fleet that was to sail from Brest. That he wanted the Advice of Mr. F., Mr. J. and me before he went, &c. Said there was a Report that Mr. Gerard had been in England, and that Mr. de Rayneval was gone. I told him I saw Mr. Gerard at Mr. Jays a few Evenings ago.
       He said he did not believe Mr. Gerard had been. That he had men­tioned it to C. de V. and he did not appear confused at all, but said Mr. Gerard was here about the Limits of Alsace.
       The Marquis said that he believed, the Reason why C. de Vergennes said so little about the Progress of Mr. Fitsherbert with him, was because the difficulty about Peace was made by the Spaniards and he was afraid of making the Americans still more angry with Spain.... He knew the Americans were very angry with the Spaniards.
      
      
       
        
   
   That is, Jay’s long memoir, including copies of his correspondence, relative to the negotiations from the time that he had arrived in Paris late in June to the time JA arrived late in October; dated 17 Nov. 1782, it is printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:11–49. It is a severe indictment of the motives and conduct of the French ministry toward America on the eve of the peace settlement, and by implication a defense of the Commissioners’ breach of their instructions to do nothing without French concurrence; see especially its last dozen paragraphs. JA’s copy is in Adams Papers under the present date.


       
       
        
   
   Thomas Paine, Letter Addressed to the Abbe Raynal on the Affairs of North-America ..., Philadelphia, printed; Boston, reprinted, 1782; see p. 44–45.


       
       
        
   
   The present Diary booklet (D/JA/35) ends here, and JA’s conversation with Oswald this day continues without break in the next booklet (D/JA/ 36), identical in format with its predecessor.


       
       
        
   
   Marbois to Vergennes, No. 225, Philadelphia, 13 March 1782, in which Marbois reported that Samuel Adams, who “delights in trouble,” was the leader of an anti-French party opposed to any peace which excluded New Englanders from the Newfoundland and other North Atlantic fisheries. The writer went on to give suggestions how such “enthusiasts” could be quieted by a statement from the King of France disapproving their stand. See the text in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:238–241. This dispatch was intercepted by the British and a copy placed in Jay’s hands with the intent of splitting the Franco-American alliance. For its effect on Jay, see his letter to Livingston transmitting a copy, 18 Sept. 1782 (sameFrancis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., p. 740). In Congress it led to a reconsideration of the instructions of 15 June 1781, though the effort to revise them did not succeed; see Madison’s Notes of Debates, 24, 30 Dec. 1782, 1 Jan. 1783 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 23:870–874; 25:845). When imparted to JA (enclosed in a letter from Jay of 1 Sept., Adams Papers), it confirmed his worst suspicions of French policy; see entries of 20 Nov. 1782 and 2 May 1783, below. Several copies of the offending dispatch, in English translation, are among his papers, and in old age he devoted to it a whole series of his communications to the Boston Patriot, 14–24 Aug. 1811 (partly printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:669–674).


       
       
        
   
   Thomas Townshend, later 1st Viscount Sydney, home secretary in Shelburne’s ministry (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.).


       
       
        
   
   Suspension points in MS.


       
       
        
   
   MS: “very.”


       
      
      

      November 18. Monday.
      
      
       Returned Mr. Oswalds Visit. He says Mr. Stratchey who sat out the 5 did not reach London untill the 10.... Couriers are 3, 4, or 5 days in going according as the Winds are.
       We went over the old ground, concerning the Tories. He began to use Arguments with me to relax. I told him he must not think of that, but must bend all his Thoughts to convince and perswade his Court to give it up. That if the Terms now before his Court, were not accepted, the whole negotiation would be broken off, and this Court would probably be so angry with Mr. Jay and me, that they would set their Engines to work upon Congress, get us recalled and some others sent, who would do exactly as this Court would have them. He said, he thought that very probable....
       In another Part of his Conversation He said We should all have Gold Snuff Boxes set with Diamonds. You will certainly have the Picture. I told him no. I had dealt too freely with this Court. I had not concealed from them any usefull and necessary Truth, although it was disagreable. Indeed I neither expected nor desired any favours from them nor would I accept any. I should not refuse any customary Compliment of that Sort, but it never had been nor would be offered me.... My fixed Principle never to be the Tool, of any Man, nor the Partisan of any Nation, would forever exclude me from the Smiles and favours of Courts.
       In another Part of the Conversation, I said that when I was young and addicted to reading I had heard about dancing on the Points of metaphisical Needles. But by mixing in the World, I had found the Points of political Needles finer and sharper than the metaphisical ones.
       I told him the Story of Josiah Quincys Conversations with Lord Shelburne in 1774, in which he pointed out to him, the Plan of carrying on the War, which has been pursued this Year, by remaining inactive at Land and cruising upon the Coast to distress our Trade.
       He said he had been contriving an artificial Truce since he found we were bound by Treaty not to agree to a separate Truce. He had proposed to the Ministry, to give Orders to their Men of War and Privateers, not to take any unarmed American Vessells.
       I said to him, supposing the armed Neutrality should acknowledge American Independence, by admitting Mr. Dana who is now at Petersbourg with a Commission for that Purpose in his Pocket, to subscribe the Principles of their marine Treaty? The K. of G.B. could find no fault with it. He could never hereafter say, it was an Affront or Hostility. He had done it himself. Would not all Newtral Vessells have a right to go to America?—and could not all American Trade be carried on in Neutral Bottoms.
       I said to him that England would always be a Country which would deserve much of the Attention of America, independently of all Considerations of Blood, Origin, Language, Morals &c. Merely as a commercial Country, She would forever claim the Respect of America, because a great Part of our Commerce would be with her provided She came to her Senses and made Peace with Us without any Points in the Treaty that should ferment in the Minds of the People. If the People should think themselves unjustly treated, they would never be easy, and they were so situated as to be able to hurt any Power. The Fisheries, the Mississippi, the Tories were points that would rankle. And that Nation that should offend our People in any of them, would sooner or later feel the Consequences.
       Mr. Jay, Mr. Le Couteulx and Mr. Grand came in. Mr. Grand says there is a great Fermentation in England, and that they talk of uniting Lord North and Mr. Fox in Administration. D. of Portland to come in and Keppel go out.—But this is wild.
       You are afraid says Mr. Oswald to day of being made the Tools of the Powers of Europe.—Indeed I am says I.—What Powers says he.—All of them says I. It is obvious that all the Powers of Europe will be continually maneuvring with Us, to work us into their real or imaginary Ballances of Power. They will all wish to make of Us a Make Weight Candle, when they are weighing out their Pounds. Indeed it is not surprizing for We shall very often if not always be able to turn the Scale. But I think it ought to be our Rule not to meddle, and that of all the Powers of Europe not to desire Us, or perhaps even to permit Us to interfere, if they can help it.
       I beg of you, says he, to get out of your head the Idea that We shall disturb you.—What says I do you yourself believe that your Ministers, Governors and even Nation will not wish to get Us of your Side in any future War?—Damn the Governors says he. No. We will take off their Heads if they do an improper thing towards you.
       Thank you for your good Will says I, which I feel to be sincere. But Nations dont feel as you and I do, and your nation when it gets a little refreshed from the fatigues of the War, when Men and Money are become plenty and Allies at hand, will not feel as it does now.—We never can be such damned Sots says he as to think of differing again with you.—Why says I, in truth I have never been able to comprehend the Reason why you ever thought of differing with Us.
      
      
       
        
   
   Suspension points, here and below, are in MS.


       
       
        
   
   Of the King. See JA’s conversation with Lynden van Blitterswyck, former Dutch minister to Sweden, 21 Dec., below.


       
       
        
   
   Below the last line in this entry JA wrote the words “thus far,” which CFA attached to the last sentence of this paragraph, where they make perfectly good sense. But from the position of the phrase in the MS and from its not being copied in the “Peace Journal” sent to Livingston, it seems much more likely to have been a direction to the copyists than a part of the Diary text.


       
      
       

      
       
       1782. November 19. Tuesday.
      
      
      
       
        
        In the Morning Mr. Jay called and took me with him in his Carriage to Versailles. We waited on the C. de Vergennes and dined with him, in Company with all the Foreign Ministers, and others to the Number of forty four or five.
       
       
        
        Mr. Berkenrode the Dutch Ambassador, told me, that he thought We should see something very singular in England. The Conflicts of Parties and contentions for the Ministry were such, that he did not know where it would end. It was thought that Lord Shelburne could not support himself without an Union with Ld. North or Mr. Fox, and that the Choice of either would determine the Intentions of the Court and Parliament.
       
       
        
        Mr. Brantzen told me, that they had begun the Negotiations on their Part, but were as yet very far asunder, but hoped they should approach nearer in a little Time. Both he and Berkenrode asked me how We advanced? I told him Mr. Oswald was waiting for a Courier, in answer to his of the 5. which arrived the 10th. I told them both that We should not be behind hand of them. That if it was once said that France, Spain and Holland were ready, the British Ministry would not hesitate upon any Points between Us that remained. They both said they believed We should find less difficulty to arrange our affairs with England, than any of the others would.
       
       
        
        The Sweedish Minister went to a Gentleman and asked him to introduce him to Mr. Jay and me which he did. The Minister told us he had been here since 1766.
       
       
        
        The same Ministers are here from Russia, Denmark and Sardinia, whom I knew here, formerly.
       
       
        
        Mr. Jay made his Compliment to Count D’Aranda, who invited him to come and see him and dine with him.
       
       
        
        I see, by a long Conversation at Table with the Baron de Linden, that he has an Inclination to go to America, Yet he modestly gives Place to Mr. Vanberckel.
       
       
        
        The Marquis de la Fayette took leave of the King to day in his American Uniform and Sword. He told me, that the C. de Vergennes told him the day before that, Mr. de Rayneval was gone to England again. That he did not think the English so sincere, as he wished, for a speedy Peace. He wished it himself, but could not see a Prospect of it, suddenly, &c.
       
       
        
        In returning I asked Mr. Jay what he thought of the K. of Great Britains sending an Ambassador to Congress. After Mr. Oswalds Com­mission, he might do it, and Congress must receive him.—Jay said do you think with me upon that Point too? If I were the K. of G.B. I would send a Minister in the highest Character, he should be Ambassador Extraordinary, and I would accredit him, to our dear and beloved Friends. And I would instruct that Minister to treat Congress with as high Respect as any crowned head in Europe.
       
       
        
        But says I, he ought to be well instructed too in other Points—vizt. never to hint or to suffer an hint against the Treaties with France and Holland, never to admit the Idea of our failing in our public faith or national Honour—and farther never to interfere in our Parties, general or particular, with our internal Policy, or particular Governments, and to warn our People not to let the French Ministers do it.
       
       
        
        If the Britons should strike with Us, I would agree with you after the terms are signed to advise to the Measure. If I were the King of G. Britain, I would give Orders to all my Ambassadors at the Neutral Courts, to announce to those Courts the Independence of America, that I had acknowledged it, and given a Commission under the Great Seal to treat with the Ministers of the United States of America. That I recommended to these Courts to follow the Example, and open Negotiations with the said United States. That I recommended to those neutral States to send their Vessells freely to and receive Vessells freely from, all the Ports of the United States. I would send the Earl of Effingham Ambassador to Congress, instructed to assure them that I would do them my best Offices, to secure to them the Fisheries, their Extent to the Missisippi and the Navigation of that River. That I would favour all their Negotiations in Europe, upon their own Plan of making commercial Treaties with all Nations. That I would interpose my good offices with the Barbary States, to procure them Mediterranean Passes, &c.
       
      
      
       
        
   
   Gustaf Philip, Count Creutz, whose character JA praised in a letter to Edmund Jenings, 14 Feb. 1783 (Adams Papers), and who shortly afterward signed on behalf of Sweden a treaty of amity and commerce with the United States (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:123 ff.).


       
      
      

      
       
       Nov. 20 Wednesday.
      
      
      
       
        
        Dr. Franklin came in, and We fell into Conversation. From one Thing to another, We came to Politicks. I told him, that it seemed uncertain whether Shelburne could hold his Ground without leaning Upon Ld. North on one hand or Fox on the other. That if he joined North, or North & Co. should come in, they would go upon a contracted System, and would join People at this Court to deprive Us of the Missisippi and the Fisheries &c. If Fox came in or joined Shelburne they would go upon a liberal and manly System, and this was the only Choice they had. No Nation had ever brought itself into such a Labyrinth perplexed with the demands of Holland, Spain, France and America. Their Funds were failing and the Money undertaken to be furnished was not found. Franklin said, that the Bank came in Aid, and he learned that large Sums of Scrip were lodged there.—In this Situation says I they have no Chance but to set up America very high—and if I were King of G.B. I would take that Tone. I would send the first Duke of the Kingdom Ambassador to Congress, and would negotiate in their favour at all the Neutral Courts &c. I would give the strongest Assurances to Congress of Support in the Fisheries, the Missisippi &c. and would compensate the Tories myself.
       
       
        
        I asked what could be the Policy of this Court in wishing to deprive Us of the Fisheries? and Missisippi? I could see no possible Motive for it, but to plant Seeds of Contention for a future War. If they pursued this Policy they would be as fatally blinded to their true Interests as ever the English were.
       
       
        
        Franklin said, they would be every bit as blind. That the Fisheries and Missisippi could not be given up. That nothing was clearer to him than that the Fisheries were essential to the northern States, and the Missisippi to the Southern and indeed both to all. I told him that Mr. Gerard had certainly appeared to America, to negotiate to these Ends, vizt. to perswade Congress to give up both. This was the Reason of his being so unpopular in America, and this was the Cause of their dislike to Sam Adams, who had spoken very freely both to Gerard and in Congress on these heads. That Marbois appeared now to be pursuing the same Objects. Franklin said he had seen his Letter. I said I was the more surprized at this, as Mr. Marbois, on our Passage to America, had often said to me, that he thought the Fisheries our natural Right and our essential Interest, and that We ought to maintain it and be supported in it. Yet that he appeared now to be maneuvring against it.
       
       
        
        I told him that I always considered their extraordinary Attack upon me, not as arising from any Offence or any Thing personal, but as an Attack upon the Fishery. There had been great debates in Congress upon issuing the first Commission for Peace, and in Setting my Instructions—that I was instructed not to make any Treaty of Commerce with Britain, without an express Clause acknowledging our Right to the Fishery. This Court knew that this would be, when communicated to the English, a strong Motive with them to acknowledge our Right, and to take away this they had directed their Intrigues against me,
       
       
       
       
       
       
       
       
       
        
        to get my Commission annulled, and had succeeded. They hoped also to gain some Advantage in these Points by associating others with me in the Commission for Peace. But they had failed in this for the Missisippi and Fishery were now much securer than if I had been alone. That Debates had run very high in Congress. That Mr. Drayton and Governieur Morris had openly espoused their Plan and argued against the Fishery. That Mr. Laurens and others of the Southern Gentlemen, had been staunch for them, and contended that as Nurseries of Seamen and Sources of Trade the Southern States were as much interested as the Northern. That Debates had run so high that the Eastern States had been obliged to give in their Ultimatum in Writing and to say they would withdraw, if any more was done, and that this Point was so tender and important that if not secured it would be the Cause of a Breach of the Union of the States—and their Politicks might for what I knew be so profound as to mean to lay a foundation for a rupture between the States, when in a few Years they should think them grown too big. I could see no possible Motive they had, to wish to negotiate the Missisippi into the Hands of Spain, but this. Knowing the fine Country in the Neighbourhood, and the rapidity with which it would fill with Inhabitants, they might force their Way down the Missisipi and occasion another War. They had certainly Sense enough to know too that We could not and would not be restrained from the Fishery. That our People would be constantly pushing for it, and thus plunge themselves into another War, in which We should stand in need of France.
       
       
        
        If the old Ministry in England should come in again, they would probably join this Court in attempting to deprive Us. But all would not succeed. We must be firm and steady, and should do very well. —Yes he said he believed We should do very well, and carry the Points.
       
       
        
        I told him I could not think that the K. and Council here had formed any digested Plan against Us upon these Points. I hoped it was only the Speculation of Individuals.
       
       
        
        I told him, that if Fox should know that Shelburne refused to agree with Us merely because We would not compensate the Tories, that he would attack the Minister upon this Ground and pelt him so with Tories as to make him uncomfortable. I thought it would be very well to give Fox an hint.—He said he would write him a Letter upon it. He had sometimes corresponded with him, and Fox had been in Conversation with him here, before I arrived.
       
       
        
        I walked before Dinner to Mr. Jays, and told him, I thought there was danger, that the old Ministry would come in, or Shelburne unite with North. That the King did not love Us, and the old Ministry did not love Us: but they loved the Refugees, and thought probably their personal Characters concerned to support them. Rayneval was gone to England, and I wanted to have him watched to see, if he was ever in Company with North, Germain, Stormont, Hillsborough, Sandwich, Bute or Mansfield. If the wing clipping System and the Support of the Tories should be suggested by this Court to any of them it would fall in with their Passions and Opinions, for several of the old Ministry, had often dropped Expressions in the Debates in Parliament, that it was the Interest of England to prevent our Growth to Wealth and Power.
       
       
        
        It was very possible, that a Part of the old Ministry might come in, and Richmond, Keppel, Townsend and Cambden go out, and in this Case, tho they could not revoke the Acknowledgment of our Independence, they would certainly go upon the contracted plan of clypping our Wings. In this Case it is true, England would be finally the Dupe, and it would be the most malicious Policy possible against her. It is agreed that if the Whigs go out, and Richmond, Keppell, Townsend, Cambden &c. join Fox and Burke in Opposition, there will be great Probability of a national Commotion and Confusion.
       
       
        
        Mr. Jay agreed with me, in all I had said, and Added that six days would produce the Kings Speech. If that Speech should inform Parliament that he had issued a Commission to treat with the United States, and the two Houses should thank him for it, it would look as if a good Plan was to prevail: but if not, We should then take Measures to communicate it far, and wide.
       
       
        
        I told him I thought, in that Case We should aid Opposition as much as We could, by suggesting Arguments, to those who would transmit them in favour of America, and in favour of those who had the most liberal Sentiments towards America, to convince them that the Wing clipping Plan was ruinous to England, and the most generous and noble Part they could Act towards America, the only one that could be beneficial to the Nation, and to enable them to attack a contracted Ministry with every Advantage, that could be.
       
       
        
        I thought it was now a Crisis, in which good Will or Ill will towards America would be carried very far in England, a time perhaps when the American Ministers may have more Weight in turning the Tide of Sentiment, or influencing the Changes of Administration than they ever had before and perhaps than they would have again. That I thought it our Duty, Upon this Occasion to say every Thing We could, to the Englishmen here, in order that just Sentiments might prevail in England at this Moment, to countenance every Man well disposed, and to disabuse and undeceive every body.
       
       
        
        To drive out of Countenance and into Infamy, every narrow Thought of cramping, stinting, impoverishing or enfeebling Us. To shew that it is their only Interest to shew themselves our Friends, to wear away, if possible, the Memory of past Unkindnesses. To strike with Us now upon our own Terms, because tho We had neither Power nor Inclination to make Peace, without our Allies, yet the very report that We had got over all our difficulties would naturally make all Europe expect Peace, would tend to make Spain less exorbitant in her demands, and would make Holland more ardent for Peace, and dispose France to be more serious in her Importunities with Spain and Holland, and even render France herself easier, tho I did not imagine she would be extravagant in her Pretentions. To shew them the ruinous Tendency of the War if continued another Year or two. —Where would England be if the War continued 2 Years longer? What the State of her Finances? What her Condition in the E. and W. Indies, in N. America, Ireland, Scotland and even in England? What hopes have they of saving themselves from a civil War? If our Terms are not now accepted, they will never again have such offers from America. They will never have so advantageous a Line—never their Debts—never so much for the Tories, and perhaps a rigorous demand of Compensation for the Devastations they have committed.
       
       
        
        Mr. Jay agreed with me in Sentiment, and indeed they are the Principles he has uniformly pursued thro the whole Negotiation before my Arrival. I think they cannot be misunderstood or disapproved in Congress.
       
       
        
        There never was a Blunder in Politicks more egregious than will be committed by the present Ministry, if they attempt to save the Honour of the old Ministry and of the Tories. Shelburne may be too weak to combat them: but the true Policy would be to throw all the Odium of the War, and all the Blame of the Dismemberment of the Empire upon the old Ministers and the Tories. To run them down, tarnish them with Votes, envey against them in Speeches and Pamphlets, even strip them of the Pensions and make them both ridiculous, insignificant and contemptible, in short make them as wretched as their Crimes deserve. Never think of sending them to America.—But Shelburne is not strong enough. The old Party with the King at their Head, is too powerful, and popular yet.
       
       
        
        I really pitty these People, as little as they deserve it. For surely no Men ever deserved worse of Society.
       
       
       
        
        If Fox was in, and had Weight enough, and should take this decided Part which is consistent enough with the Tenor of his Speeches, which have been constant Phillippicks against the old Ministry and frequent Sallies against the Refugees, and should adopt a noble Line of Conduct towards America, grant her all She asks, do her honnour and promote her Prosperity, he would disarm the hostile Mind, and soften the resentful heart, recover much of the Affection of America, much of her Commerce, and perhaps equal Consideration and Profit and Power from her as ever. She would have no Governors nor Armies there and no Taxes, but She would have Profit, Reputation and Power.
       
       
        
        Today I received a Letter from my Excellent Friend Mr. Laurens 12 Nov. London in answer to mine of the 6. agreeing as speedily as possible to join his Colleagues. “Thank God, I had a Son, who dared to die for his Country!”
       
      
      
       
        
   
   MS: “his”—which scarcely makes sense.


       
       
        
   
   See entry of 17 Nov., above, and note 4 there.


       
       
        
   
   For Vergennes’ efforts in 1780–1781 to obtain JA’s recall, or at least to restrict his powers, see William E. O’Donnell, The Chevalier de La Luzerne ..., Bruges and Louvain, 1938, p. 124–371, with notes citing Vergennes’ instructions and La Luzerne’s dispatches in reply. One result was the joining of JA with other commissioners and the highly restrictive instructions from Congress of 15 June 1781. See also Bemis, Diplomacy of the Amer. RevolutionSamuel Flagg Bemis, The Diplomacy of the American Revolution: The Foundations of American Diplomacy, 1775–1823, New York and London, 1935., p. 176–177, 189–190.


       
       
        
   
   A note added by JA in the margin of the MS opposite this sentence reads: “A mistake, as Mr. J[ay] tells me.”


       
       
        
   
   Approximately quoted from Henry Laurens’ letter to JA, 12 Nov. 1782 (Adams Papers), in answer to JA’s note of 6 Nov., enclosing an order of Congress for Laurens to attend the peace conference in Paris (LbC, Adams Papers). Col. John Laurens had been killed in an obscure action in South Carolina, Aug. 1782.


       
      
      

      
       
       1782 Nov. 21. Thursday.
      
      
      
       
        
        Paid a Visit to Mr. Brantzen, and then to the Comte de Linden; spent 2 hours with him.
       
       
        
        He says the King of Sweeden has overwhelmed him with his Goodness, is perpetually writing to his Ministers to compliment and applaud him for the Part he has acted in refusing to go to Vienna and for the Reason he gave for it.
       
       
        
        Says the Revolution in Sweeden, was advantageous to France, in Point of Oeconomy, for France used to pay very dear, for Partisans, in Pensions. That Russia too, used to have a Party there and pay Pensions. Now by means of the Court, France predominates, more easily.
       
       
        
        He said that on Tuesday he prayed the Introductor of Ambassadors to speak to the Prince de Tingry to put him upon the List to go to the Comedy, with the King, Queen and Royal Family, in the little Salle de Spectacle. That the K. and Q. eyed him the whole Evening, and as they came out the Introductor told the K. that it was the Comte de Linden, a Man very zealous for the patriotic System. The K. said Oui, Je scais son Affair.
       
       
        
        He says that there is no Man in the Republic who receives any Thing, from any foreign Prince or State. That the Law is very strict against it, and obliges every Man to take an Oath that he has not and will not—and no Man dares. He dont believe that the Duke ever did. It would be a blunder in the English to offer it, for he is by his Name and Family enough attached without it.
       
       
        
        He says, that he has followed the Principles which were given him by his Uncle, Boerslaer Boetzelaer, who was high in favour at Court and in great Power thro the Republic. That his Age and Family would be an Objection against his going to America, but after Affairs shall be a little settled, he expects that his Friends will ask him what will be agreable to him, but if not, he shall take his Place in the States General and retire to his Estate in Zealand.
       
       
        
        Ridley and Bancroft came in and spent the Evening. B. says that Mr. Oswald dont feel very well, that he thinks of going home. That the K. will bring in some of the old Minsters, &c.
       
      
      
       
        
   
   The Duke of Brunswick, for many years the principal adviser of Willem V, Stadholder of the Dutch Republic.


       
      
      

      
       
       Nov. 22. Fryday.
      
      
      
       
        
        Made a Visit to Dr. Bancroft, and spent an hour or two with him. Mr. Walpole he says is a Correspondent of Mr. Fox. I told him I wished I could have two hours Time with Fox.—Visited Mr. Mayo, Livingston, Vaughan, Rogers and Lady and Mr. Jay.
       
       
        
        Mr. Jay says that Oswald received a Courier from London last Evening. That his Letters were brought in while he was there. That Oswald read one of them and said, that “the Tories stick.” That Stratchey is coming again, and may be expected today. Oswald call’d upon him this morning, but young Franklin was there: so he said nothing, as he would not speak before him. Jay says We had now to consider, whether We should state the question in writing to the Comte de Vergennes, and ask his Answer.
       
       
        
        I said to him We must be more dry and reserved and short with him (Oswald) than We had been. He said We must endeavour to discover, whether they agree to all the other Points. I asked what he thought of agreeing to some Compensation to the Tories, if this Court advised to it. He said they would be very mad if We did. He said that a Tract of Land, with a Pompous Preamble, would satisfy the English. But he would call upon Oswald this Afternoon, and endeavour to know more, and call upon me in the Evening.
       
       
        
        Bancroft said to day, that Fitsherbert was sensible but conceited, that the Englishmen who were acquainted with him however said he was reserved about the Secrets of his Negotiation: But he expressed openly his Feelings, when Rayneval went over to England, as it implied or seemed to imply a Want of Confidence in him. He was displeased... That he had dined with him and Mr. Jay, at Mr. Oswalds.
       
       
        
        He said he found that the Englishmen here, were prepared with their Quibbles, about the Acknowledgment of American Independence. That the enabling Act did not impower the King, to grant such a Commission. It enabled him to make Peace with the Colonies, and to treat and conclude with any Discription of Men, but not expressly to acknowledge them independent States. So that it might be cast upon the Crown or Ministry as an illegal Act. Ld. Cambden had given his Opinion that the Act did not authorize the K. to acknowledge the Independence of America.
       
       
        
        To this it may be answered that the King or Crown cannot go back. That an Act of Parliament only can annul it. The K. would make himself ridiculous in the Eyes of all Men, Souvereigns especially, if he should consent to such an Act. That a Vote of either House of Parliament, declaring the Commission illegal and null, would never pass. It would break off all Negotiations, allarm America and raise a Rebellion in England.
       
       
        
        But the Truth is, the Crown of England is absolute in War and Peace. There is not even a fundamental Law, as there is, in France, that the King can not allienate the domains of the Crown. On the contrary by the British Constitution, the King has Power to cede and Alienate Parts and indeed all his Dominions, i.e. there is no Limitation.
       
       
        
        Bancroft said there is an Act of Parliament that the King shall never alienate Gibraltar. So that Gibraltar cannot be ceded to Spain without an Act of Parliament.
       
       
        
        B. says that Mr. Ganier is in Burgundy upon his Estate, where he passes the Summers, and comes only to Paris in the Winter.
       
       
        
        B. said if the K. in his Speech should not announce Mr. Oswalds Commission, you Gentlemen Commissioners would do well to take some measures for the Publication of it, in England and abroad.
       
       
        
        I said I wondered, that Mr. Fox had not sent over some Friend here, during the Conferences, to pick up what he could of Intelligence. But upon Recollection, I said his Friends, Richmond, Keppell, Townsend, Cambden &c. were in the Council and Cabinet, and therefore no doubt informed him, of all Intelligence, and let him into all the Secret of Affairs.
       
       
        
        Dr. Franklin, upon my saying, the other day, that I fancied he did not exercise so much as he was wont, answered, “Yes, I walk a League every day in my Chamber. I walk quick and for an hour, so that I go a League. I make a Point of Religion of it.” I replied, that as the Commandment Thou shalt not kill, forbid a Man to kill himself as well as his Neighbor, it was manifestly a Breach of the 6. Commandment not to exercise. So that he might easily prove it to be a religious Point.
       
       
        
        Bancroft said to day, That it was often said among the French People, that M. de Vergennes loved Spain too well, and was too complaisant to the Spanish Court. That he was ambitious of being made a Grandee of Spain, in order to cover his Want of Birth, for that he was not nobly born.—This I fancy is a Mistake. But such are the Objects, which Men pursue. Titles, Ribbons, Stars, Garters, Crosses, Keys, are the important Springs that move the Ambition of Men in high Life.—How poor! how mean! how low! Yet how true.—A low Ambition indeed! The Pride of Nobles and of Kings.
       
       
        
         
         Let us, since Life can little more supply 
        
        
         
         Than just to look about Us and to die, 
        
        
         
         Expatiate free.
        
       
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   The present Diary booklet (D/JA/36) ends here, and the record of this day continues without break in the next booklet (D/JA/37), identical in format with its predecessor.


       
      
      

      
       
       1782 November 23. Saturday.
      
      
      
       
        
        Mr. Jay called at 10 and went out with me to Passy to meet the Marquis de la Fayette, at the Invitation of Dr. F. The Marquis’s Business was to shew Us a Letter he had written, to the C. de V. on the Subject of Money. This I saw nettled F. as it seemed an Attempt to take to himself the Merit of obtaining the Loan if one should be procured. He gave Us also a Letter to Us 3, for our Approbation of his going out, with the C. D’Estaing. He recites in it that he had remained here by our Advice, as necessary to the Negotiations. This nettled both F. and J. I knew nothing of it, not having been here, and they both denied it.
       
       
        
        This unlimited Ambition will obstruct his Rise. He grasps at all civil, political and military, and would be thought the Unum necessarium in every Thing. He has so much real Merit, such Family Supports, and so much favour at Court, that he need not recur to Artifice.
       
       
       
        
        —He said that C. de V. told him as the Chev. de la Luzernes Dispatches were not arrived, the Ct.  could do nothing in the affair of Money, without Something french to go upon. His Letter therefore was to supply the Something French.—He told us that the C. D’Aranda had desired him to tell Mr. Jay, as the Lands upon the Mississippi, were not yet determined, whether they were to belong to England or Spain, he could not yet settle that matter. So that probably the Attempt will be to negotiate them into the Hands of the Spaniards, from the English. D’Aranda, Rayneval, Grantham, &c. may conduct this without Fitzherbert.
       
       
        
        Spent part of the Evening at Mrs. Izards. Mr. Oswald sent for Mr. Jay, desired to meet him at either house. Mr. Jay went and I came off.
       
      
      
       
        
   
   To Vergennes, 22 Nov. 1782 (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:67–70).


       
       
        
   
   This letter has not been found; perhaps it was withdrawn.


       
       
        
   
   “Count” or “Court”? JA’s usual abbreviation for Count was “C”; when written out, “Comte.”


       
       
        
   
   
         
          
           
            “Saturday Novr. 23d.... Mr. Strachey is returned from England. I find the Ministers here Mr. Oswald and Fitzherbert are very doubtful about Peace and are indeed doubtful of Ld. Shelburne keeping his Ground.—Mr. Vaughan went to England in consequence of Reneval’s going that he might be at hand to prompt Ld. Shelburne to the Peace—his pretence was going to see Mrs. Vaughan” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
      

      1782 November 25. Monday.
      
      
       Dr. F., Mr. J. and myself at 11. met at Mr. Oswalds Lodgings.
       Mr. Stratchey told Us, he had been to London and waited personally on every one of the Kings Cabinet Council, and had communicated the last Propositions to them. They every one of them, unanimously condemned that respecting the Tories, so that that unhappy Affair stuck as he foresaw and foretold that it would.
       The Affair of the Fishery too was somewhat altered. They could not admit Us to dry, on the Shores of Nova Scotia, nor to fish within three Leagues of the Coast, nor within fifteen Leagues of the Coast of Cape Breton.
       The Boundary they did not approve. They thought it too extended, too vast a Country, but they would not make a difficulty.
       That if these Terms were not admitted, the whole Affair must be thrown into Parliament, where every Man would be for insisting on Restitution, to the Refugees.
       He talked about excepting a few by Name of the most obnoxious of the Refugees.
       I could not help observing that the Ideas respecting the Fishery appeared to me to come piping hot from Versailles. I quoted to them the Words of our Treaty with France, in which the indefinite and exclusive Right, to the Fishery on the Western Side of Newfoundland, was secured against Us, According to the true Construction of the Treaties of Utrecht and Paris. I shewed them the 12 and 13 Articles of the Treaty of Utrecht, by which the French were admitted to Fish from Cape Bona Vista to Cape Rich.
       I related to them the manner in which the Cod and Haddock come into the Rivers, Harbours, Creeks, and up to the very Wharfs on all the northern Coast of America, in the Spring in the month of April, so that you have nothing to do, but step into a Boat, and bring in a parcel of Fish in a few Hours. But that in May, they begin to withdraw. We have a saying at Boston that when the Blossoms fall the Haddock begin to crawl, i.e. to move out into deep Water, so that in Summer you must go out some distance to fish. At Newfoundland it was the same. The fish in March or April, were inshore, in all the Creeks, Bays, and Harbours, i.e. within 3 Leagues of the Coasts or Shores of Newfoundland and Nova Scotia. That neither French nor English could go from Europe and arrive early enough for the first Fare. That our Vessells could, being so much nearer, an Advantage which God and Nature had put into our hands. But that this Advantage of ours, had ever been an Advantage to England, because our fish had been sold in Spain and Portugal for Gold and Silver, and that Gold and Silver sent to London for Manufactures. That this would be the Course again. That France foresaw it, and wished to deprive England of it, by perswading her, to deprive Us of it. That it would be a Master Stroke of Policy, if She could succeed, but England must be compleatly the Dupe, before She could succeed.
       There were 3 Lights in which it might be viewed. 1. as a Nursery of Seamen. 2 as a Source of Profit. 3. as a Source of Contention. As a Nursery of Seamen, did England consider Us as worse Ennemies than France. Had She rather France should have the Seamen than America. The French Marine was nearer and more menacing than ours. As a Source of Profit, had England rather France should supply the Marketts of Lisbon and Cadiz, with Fish and take the Gold And Silver than We. France would never spend any of that Money in London, We should spend it all very nearly. As a Source of Contention, how could We restrain our Fishermen, the boldest Men alive, from fishing in prohibited Places. How could our Men see the French admitted to fish and themselves excluded by the English; it would then be a Cause of Disputes, and such Seeds France might wish to sow.
       
       —That I wished for 2 hours Conversation on the Subject with one of the Kings Council, if I did not convince him he was undesignedly betraying the Interest of his Sovereign, I was mistaken. Stratchey said perhaps I would put down some Observations in Writing upon it. I said, with all my heart, provided I had the Approbation of my Colleagues. But I could do nothing of the Kind, without submitting it, to their Judgments, and that whatever I had said or should say, upon the Subject however strongly I might express myself, was always to be understood with Submission to my Colleagues. I shewed them Capt. Coffins Letter and gave them his Character. His Words are,
       “Our Fishermen from Boston, Salem, Newbury, Marblehead, Cape Ann, Cape Cod and Nantucket, have frequently gone out on the Fisheries, to the Streights of Bell Isle, North Part of Newfoundland, and the banks adjacent thereto, there to continue the whole Season, and have made Use of the North Part of Newfoundland, the Bradore Labrador Coast in the Streights of Bell Isle, to cure their Fish, which they have taken in and about those Coasts. I have known several Instances of Vessells going there to load in the Fall of the Year, with the Fish taken and cured at those Places for Spain, Portugal and &c. I was once concerned in a Voyage of that kind myself and speak from my own Knowledge.
       “From Cape Sable, to the Isle of Sable and so on to the Banks of Newfoundland, are a Chain of Banks, extending all along the Coast, and almost adjoining each other, and are those Banks where our Fishermen go for the first Fare, in the early Part of the Season. Their second Fare is on the Banks of Newfoundland, where they continue to Fish till prevented by the tempestuous and boisterous Winds, which prevail in the Fall of the Year on that Coast. Their third and last Fare is generally made near the Coast of Cape Sables or Banks adjoining thereto, where they are not only relieved from those boisterous Gales, but have an Asylum to fly to in Case of Emergency, as that Coast is lined, from the head of Cape Sable to Hallifax, with most excellent Harbours.
       “The Sea Cow Fishery was before the present War, carried on to Great Advantage, particularly from Nantucket and Cape Cod, in and about the River St. Laurence, at the Islands of St. Johns and Anticoste, Bay of Shalers Chaleurs and the Magdalene Islands, which were the most noted of all for that Fishery. This Oil has the Preference to all other except Sperma Coeti.”
       Mr. Jay desired to know, whether Mr. Oswald had now Power to conclude and sign with Us?
       
       Stratchey said he had absolutely.
       Mr. Jay desired to know if the Propositions now delivered Us were their Ultimatum. Stratchey seemed loth to answer, but at last said No.
       —We agreed these were good Signs of Sincerity.
       Bancroft came in this Evening and said, it was reported that a Courier had arrived from Mr. Rayneval in London, and that after it, the C. de Vergennes told the King, that he had the Peace in his Pocket. That he was now Master of the Peace.
      
      
       
        
   
   At this conference the Commissioners of both powers took up the “third set” of provisional articles, formulated by the British ministry and brought to Paris by Strachey. A copy of these in JA’s hand is in Lb/JA/21 (Adams Papers, Microfilms, Reel No. 109); a printed text is in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:74–77. A summary of Oswald’s new instructions brought by Strachey is in Thomas Townshend to the King, 19 Nov. (Correspondence of King George the Third ..., ed. Sir John Fortescue, London, 1927–1928, 6:156–157).


       
       
        
   
   JA means Point Riche, but there was much dispute about its location (and consequently about control over the western coast of Newfoundland) for nearly two centuries after the Treaty of Utrecht, 1713. See entry of 26 Nov., below; also Ralph G. Lounsbury, The British Fishery at Newfoundland, 1634–1763, New Haven, 1934, p. 240 and passim, especially the map following the index.


       
       
        
   
   Quoted (with omissions and insignificant alterations) from Alexander Coffin to Charles Storer, Amsterdam, 12 Nov. 1782 (Adams Papers); see also entry of 30 Nov., below. The “Sea Cow” is the walrus.


       
      
      

      Nov. 26. Tuesday.
      
      
       Breakfasted at Mr. Jays, with Dr. Franklin, in Consultation upon the Propositions made to Us Yesterday by Mr. Oswald. We agreed unanimously, to answer him, that We could not consent to the Article, respecting the Refugees as it now stands. Dr. F. read a Letter upon the Subject which he had prepared to Mr. Oswald, upon the Subject of the Tories, which We had agreed with him that he should read as containing his private Sentiments.—We had a vast deal of Conversation upon the Subject. My Colleagues opened themselves, and made many Observations concerning the Conduct, Crimes and Demerits of those People.
       Before Dinner Mr. Fitsherbert came in, whom I had never seen before. A Gentleman of about 33, seems pretty discreet and judicious, and did not discover those Airs of Vanity which are imputed to him.
       He came in Consequence of the desire, which I expressed Yesterday of knowing the State of the Negotiation between him and the C. de Vergennes, respecting the Fishery. He told Us that the C. was for fixing the Boundaries, where each Nation should fish. He must confess he thought the Idea plausible, for that there had been great dissentions between the Fishermen of the two nations. That the french Marine Office had an whole Appartment full of Complaints and Representations of disputes. That the French pretended that Cape Ray was the Point Riche.
       I asked him if the French demanded of him an exclusive Right to fish and dry between Cape Bona Vista and the Point riche. He said they had not expressly, and he intended to follow the Words of the Treaty of Utrecht and Paris without stirring the Point.
       I shewed him an Extract of a Letter from the Earl of Egremont to the Duke of Bedford, March 1. 1763, in which it is said that by the 13 Article of the Treaty of Utrecht, a Liberty was left to the French to fish, and to dry their fish on Shore; and for that Purpose to erect the Necessary Stages and Buildings, but with an express Stipulation de ne pas sejourner dans la dite Isle, au dela du tems necessaire pour pêcher et sêcher le Poisson.—That it is a received Law among the Fishermen, that whoever arrives first, shall have the Choice of the Stations. That the Duke de Nivernois insisted, that by the Treaty of Utrecht the French had an exclusive Right to the Fishery from Cape Bona Vista to Point Riche. That the King gave to his Grace the D. of Bedford express Instructions to come to an Ecclaircissement upon the Point with the French Ministry, and to refuse the Exclusive Construction of the Treaty of Utrech &c.
       I also shew him a Letter, from Sir Stanier Porteen, Lord Weymouths Secretary, to Ld. Weymouth, inclosing an Extract of Ld. Egremonts Letter to the Duke of Bedford, by which it appears that the Duke of Nivernois insisted.
       “That the French had an exclusive right to the Fishery from Cape Bona Vista to Point Riche, and that they had, on ceding the Island of Newfoundland to G. Britain by the 13 Article of the Treaty of Utrecht, expressly reserved to themselves such an exclusive Right, which they had constantly been in Possession of, till they were entirely driven from North America in the last War.”
       For these Papers I am obliged to Mr. Izard. Mr. Fitsherbert said it was the same Thing now Word for Word: but he should endeavour to have the Treaty conformable to those of Utrecht and Paris. But he said We had given it up, by admitting the Word “exclusive” into our Treaty.—I said perhaps not, for the whole was to be conformable to the true Construction of the Treaties of Utrecht and Paris, and that if the English did not now admit the exclusive Construction they could not contend for it vs. Us. We had only contracted not to disturb them, &c.
       I said it was the Opinion of all the Fishermen in America that England could not prevent our Catching a fish without preventing them­selves from getting a Dollar. That the 1st. Fare was our only Advantage. That neither the English nor French could have it. It must be lost if We had it not.
       He said, he did not think much of the Fishery as a Source of Profit, but as a Nursery of Seamen. I told him the English could not catch a fish the more, or make a Sailor the more, for restraining Us. Even the French would rival them in the Markets of Spain and Portugal. It was our Fish which they ought to call their own, because We should spend the Profit with them. That the southern States had Staple Commodities, but N. England had no other Remittance but the Fishery. No other Way to pay for their Cloathing. That it entered into our Distilleries and West India Trade as well as our European Trade, in such a manner that it could not be taken out or diminished, without tearing and rending. That if it should be left to its natural Course We could hire or purchase Spots of Ground on which to erect Stages, and Buildings, but if We were straightened by Treaty, that Treaty would be given in Instructions to Governors and Commodores whose duty it would be to execute it. That it would be very difficult to restrain our Fishermen, they would be frequently transgressing, and making disputes and Troubles.
       He said his principal Object was to avoid sowing Seeds of future Wars.—I said it was equally my Object, and that I was perswaded, that if the Germ of a War was left any where, there was the greatest danger of its being left in the Article respecting the Fishery.
       The rest of the Day, was spent in endless Discussions about the Tories. Dr. F. is very staunch against the Tories, more decided a great deal on this Point than Mr. Jay or my self.
      
      
       
        
   
   Article V in the “third set” of provisional articles read: “It is agreed that restitution shall be made of all estates, rights, and properties in America which have been confiscated” (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:76). Franklin’s famous letter to Oswald, 26 Nov., proposing to balance American losses against loyalist losses, is in Franklin’s Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:621–627. See, further, 29 Nov. below, and note 1 there.


       
       
        
   
   MS: “Rich.”


       
       
        
   
   Copies of the letters quoted are in Adams Papers under the assigned date of Nov. 1782. They are printed in the Autobiography, below, following the record of Congress’ instructions to JA for negotiating a commercial treaty with Great Britain, 16 Oct. 1779: Sir Stanier Porten to Lord Weymouth, no date, and Earl of Egremont to the Duke of Bedford, 1 March 1763.


       
       
        
   
   
         
          
           
            “Tuesday Novemr. 26h. Dined at Mr. Adams’s. Mr. Strachey who is arrived from England insists much on the Affair of the Refugees. It seems however to be inadmissible and unless he has Instructions to get over this the Negotiations will probably break off” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
      

      1782 Nov. 27. Wednesday.
      
      
       Mr. Benjamin Vaughan came in, returned from London where he had seen Lord Shelburne.
       
       He says he finds the Ministry much embarrassed with the Tories, and exceedingly desirous of saving their Honour and Reputation in this Point. That it is Reputation more than Money &c.
       Dined with Mr. Jay and spent some time before Dinner with him and Dr. Franklin, and all the Afternoon and Evening with them and Mr. Oswald, endeavouring to come together, concerning the Fisheries and Tories.
      
      
       
        
   
   
         
          
           
            “Wednesday Novr. 27h. Dined at Mr. Jay’s. Mr. Franklin Mr. Adams and many others there. Mr. Vaughan is returned from England. At the same time another Courier came from there supposed to bring more conciliating propositions with respect to the Tories. It is said the French Negotiation is in great forwardness.—Called upon Vaughan in the Evening—says there are no signs of a change of Ministry. ... It is said the French Negotiation is not so forward as reported. The Dutch Minister knows not of it. Mr. Strachey pretends it is very nigh—says that if America will consent to give liberty to the Refugees to purchase in their property at the last sum sold at it would be assented to, but that something was necessary to save the Kings Honor in respect to those who had adhered to him. His former language was, nothing short of a restoration of property would do—and had even said the King would admit of exceptions to six or Seven of the most Obnoxious.—He is working to do all he can but our principal will not be departed from” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
      

      Nov. 28. Thursday.
      
      
       This Morning I have drawn up, the following Project―
          Art. 3.
       That the Subjects of his Britannic Majesty, and the People of the said United States, shall continue to enjoy, unmolested, the Right to take Fish of every kind, on the Grand Bank and on all the other Banks of Newfoundland: also in the Gulph of St. Laurence, and in all other Places, where the Inhabitants of both Countries, used at any time heretofore to fish; and the Citizens of the said United States shall have Liberty to cure and dry their Fish, on the Shores of Cape Sables, and of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, or any of the Shores of the Magdalene Islands, and of the Labradore Coast: And they shall be permitted in Time of Peace to hire Pieces of Land, for Terms of Years, of the legal Proprietors in any of the Dominions of his said Majesty, whereon to erect the necessary Stages and Buildings and to cure and dry their Fish.
        
      
       
        
   
   Compare the earlier draft in the entry of 4 Nov., above; also Article III in the “third set” of propositions (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:75–76); and that in the Preliminary Articles as signed on 30 Nov. (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:98).


        
         
          
           “Thursday Novemr. 28h.... In the Evening called again on Mr. Adams. He had dined at Passy, was to meet the Commrs. again this Evening, desired to see us at 1/2 past Nine.... He said he had laid down a line and beyond that he would not go let who would be ready.—At 1/2 past Nine he returned from the meeting—was in Spirits and said all was going well—but some difficulties had been started which he was sure had been in Consequence of Renevals going to England. Had a pretty long Conversation with him. He says Dr. F is the most Violent of the three for not admitting the Tories—but speaks very well of him in the course of the Negotiation” (Matthew Ridley, Diary, MHi).
          
         
         
        
       
      
      

      1782 November 29. Fryday.
      
      
       Met Mr. Fitsherbert, Mr. Oswald, Mr. Franklin, Mr. Jay, Mr. Laurens and Mr. Stratchey at Mr. Jays, Hotel D’Orleans, and spent the whole Day in Discussions about the Fishery and the Tories. I proposed a new Article concerning the Fishery. It was discussed and turned in every Light, and multitudes of Amendments proposed on each Side, and at last the Article drawn as it was finally agreed to. The other English Gentlemen being withdrawn upon some Occasion, I asked Mr. Oswald if he could consent to leave out the Limitation of 3 Leagues from all their Shores and the 15 from those of Louisbourg. He said in his own Opinion he was for it, but his Instructions were such, that he could not do it. I perceived by this, and by several Incidents and little Circumstances before, which I had remarked to my Colleagues, who were much of the same opinion, that Mr. Oswald had an Instruction, not to settle the Articles of the Fishery and Refugees, without the Concurrence of Mr. Fitsherbert and Mr. Stratchey.
       Upon the Return of the other Gentlemen, Mr. Stratchey proposed to leave out the Word Right of Fishing and make it Liberty. Mr. Fitsherbert said the Word Right was an obnoxious Expression.
       Upon this I rose up and said, Gentlemen, is there or can there be a clearer Right? In former Treaties, that of Utrecht and that of Paris, France and England have claimed the Right and used the Word. When God Almighty made the Banks of Newfoundland at 300 Leagues Distance from the People of America and at 600 Leagues distance from those of France and England, did he not give as good a Right to the former as to the latter. If Heaven in the Creation gave a Right, it is ours at least as much as yours. If Occupation, Use, and Possession give a Right, We have it as clearly as you. If War and Blood and Treasure give a Right, ours is as good as yours. We have been constantly fighting in Canada, Cape Breton and Nova Scotia for the Defense of this Fishery, and have expended beyond all Proportion more than you. If then the Right cannot be denied, Why should it not be acknowledged? and put out of Dispute? Why should We leave Room for illiterate Fishermen to wrangle and chicane?
       Mr. Fitsherbert said, the Argument is in your Favour. I must con­ fess your Reasons appear to be good, but Mr. Oswalds Instructions were such that he did not see how he could agree with Us. And for my Part, I have not the Honour and Felicity, to be a Man of that Weight and Authority, in my Country, that you Gentlemen are in yours (this was very genteelly said), I have the Accidental Advantage of a little favour with the present Minister, but I cannot depend upon the Influence of my own Opinion to reconcile a Measure to my Countrymen. We can consider our selves as little more than Pens in the hands of Government at home, and Mr. Oswalds Instructions are so particular.
       I replied to this, The Time is not so pressing upon Us, but that We can wait, till a Courier goes to London, with your Representations upon this Subject and others that remain between Us, and I think the Ministers must be convinced.
       Mr. Fitsherbert said, to send again to London and have all laid loose before Parliament was so uncertain a Measure—it was going to Sea again.
       Upon this Dr. Franklin said, that if another Messenger was to be sent to London, he ought to carry Something more respecting a Compensation to the Sufferers in America. He produced a Paper from his Pocket, in which he had drawn up a Claim, and He said the first Principle of the Treaty was Equality and Reciprocity. Now they demanded of Us Payment of Debts and Restitution or Compensation to the Refugees. If a Draper had sold a Piece of Cloth to a Man upon Credit and then sent a servant to take it from him by Force, and after bring his Action for the Debt, would any Court of Law or Equity give him his Demand, without obliging him to restore the Cloth? Then he stated the carrying off of Goods from Boston, Philadelphia, and the Carolinas, Georgia, Virginia &c. and the burning of the Towns, &c. and desired that this might be sent with the rest.
       Upon this I recounted the History of General Gages Agreement with the Inhabitants of Boston, that they should remove with their Effects upon Condition, that they would surrender their Arms. But as soon as the Arms were secured, the Goods were forbid to be carried out and were finally carried off in large Quantities to Hallifax.
       Dr. Franklin mentioned the Case of Philadelphia, and the carrying off of Effects there, even his own Library.
       Mr. Jay mentioned several other Things and Mr. Laurens added the Plunders in Carolina of Negroes, Plate &c.
       After hearing all this, Mr. Fitsherbert, Mr. Oswald and Mr. Stratchey, retired for some time, and returning Mr. Fitsherbert said that upon consulting together and weighing every Thing as maturely as possible, Mr. Stratchey and himself had determined to advise Mr. Oswald, to strike with Us, according to the Terms We had proposed as our Ultimatum respecting the Fishery and the Loyalists.—Accordingly We all sat down and read over the whole Treaty and corrected it and agreed to meet tomorrow at Mr. Oswalds House, to sign and seal the Treaties which the Secretaries were to copy fair in the mean time.
       I forgot to mention, that when We were upon the Fishery, and Mr. Stratchey and Mr. Fitsherbert were urging Us to leave out the Word Right and substitute Liberty, I told them at last In Answer to their Proposal, to agree upon all other Articles, and leave that of the Fishery to be adjusted, at the definitive Treaty. I said, I never could put my hand to any Articles, without Satisfaction about the Fishery. That Congress had, 3 or 4 Years ago, when they did me the Honour to give me a Commission, to make a Treaty of Commerce with G. Britain, given me a positive Instruction, not to make any such Treaty, without an Article in the Treaty of Peace, acknowledging our Right to the Fishery, that I was happy that Mr. Laurens was now present who I believed was in Congress at the Time, and must remember it.
       Mr. Laurens upon this said, with great Firmness, that he was in the same Case, and could never give his Voice for any Articles without this.
       Mr. Jay spoke up and said, it could not be a Peace, it would only be an insidious Truce without it.
      
      
       
        
   
   A copy of Franklin’s counter-proposal is in Adams Papers, Nov. 1782, docketed “An Article proposed & read to the Commissioners before signing the preliminary Articles, with a state of facts”; a printed text is in Franklin’s Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:632, note. In reporting the end of the preliminary negotiation, Franklin said that “Apparently ... to avoid the discussion” of his proposed new article, the British Commissioners “suddenly changed their minds, dropped the design of recurring to London, and agreed [also] to allow the fishery as demanded” (to Livingston, 5 Dec. 1782; sameThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., p. 632–633). For the tame compromise on the question of restoring loyalist property (a recommendation by Congress to the state legislatures), see Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:98–99.


       
       
        
   
   Instructions of 16 Oct. 1779, q.v. in JA’s Autobiography. Those for negotiating peace had of course been superseded by fresh instructions to the joint commissioners, 15 June 1781, prepared under the eye of La Luzerne (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 20:651–654); and JA’s instructions to negotiate a treaty of commerce had been revoked by a resolution of Congress, 12 July 1781 (same,Worthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols. p. 746).


       
       
        
   
   
         
          
           
            “Friday Novemr. 29.... Dined at Mr. Adams—in good Spirits. Said he on being asked if he would fish at Dinner, No laughingly—‘he had had a pretty good Meal of them today.’ I told [him] ‘I was glad to hear it as I knew a small Quantity would not satisfy him.’
            “In the Evening I learned every thing was going right and that in all probability the whole would be finished tomorrow off or on. I am well satisfied it will be on. All goes well and we have all that can be wished. Mr. A is well satisfied with Dr. F’s Conduct and says he has behaved well and Nobly; particularly this day” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
       

      November 30. Saturday. St. Andrews Day.
      
      
       We met first at Mr. Jays, then at Mr. Oswalds, examined and compared the Treaties. Mr. Stratchey had left out the limitation of Time, the 12 Months, that the Refugees were allowed to reside in America, in order to recover their Estates if they could. Dr. Franklin said this was a Surprize upon Us. Mr. Jay said so too. We never had consented to leave it out, and they insisted upon putting it in, which was done.
       Mr. Laurens said there ought to be a Stipulation that the British Troops should carry off no Negroes or other American Property. We all agreed. Mr. Oswald consented.
       Then The Treaties were signed, sealed and delivered, and We all went out to Passy to dine with Dr. Franklin. Thus far has proceeded this great Affair. The Unravelling of the Plott, has been to me, the most affecting and astonishing Part of the whole Piece.—
       As soon as I arrived in Paris I waited on Mr. Jay and learned from him, the rise and Progress of the Negotiation. Nothing that has happened since the Beginning of the Controversy in 1761 has ever struck me more forcibly or affected me more intimately, than that entire Coincidence of Principles and Opinions, between him and me. In about 3 days I went out to Passy, and spent the Evening with Dr. Franklin, and entered largely into Conversation with him upon the Course and present State of our foreign affairs. I told him without Reserve my Opinion of the Policy of this Court, and of the Principles, Wisdom and Firmness with which Mr. Jay had conducted the Negotiation in his Sickness and my Absence, and that I was determined to support Mr. Jay to the Utmost of my Power in the pursuit of the same System. The Dr. heard me patiently but said nothing.
       The first Conference We had afterwards with Mr. Oswald, in considering one Point and another, Dr. Franklin turned to Mr. Jay and said, I am of your Opinion and will go on with these Gentlemen in the Business without consulting this Court. He has accordingly met Us in most of our Conferences and has gone on with Us, in entire Harmony and Unanimity, throughout, and has been able and use-full, both by his Sagacity and his Reputation in the whole Negotiation.
       I was very happy, that Mr. Laurence came in, although it was the last day of the Conferences, and wish he could have been sooner. His Apprehension, notwithstanding his deplorable Affliction under the recent Loss of so excellent a Son, is as quick, his Judgment as sound, and his heart as firm as ever. He had an opportunity of examining the  whole, and judging, and approving, and the Article which he caused to be inserted at the very last that no Property should be carried off, which would most probably in the Multiplicity and hurry of Affairs have escaped Us, was worth a longer Journey, if that had been all. But his Name and Weight is added which is of much greater Consequence.
       These miserable Minutes may help me to recollect, but I have not found time amidst the hurry of Business and Crowd of Visits, to make a detail.
       I should have before noted, that at our first Conference about the Fishery, I related the Facts as well as I understood them, but knowing nothing Myself but as an Hearsay Witness, I found it had not the Weight of occular Testimony, to supply which defect, I asked Dr. Franklin if Mr. Williams of Nantes could not give Us Light. He said Mr. Williams was on the Road to Paris and as soon as he arrived he would ask him. In a few days Mr. Williams called on me, and said Dr. Franklin had as I desired him enquired of him about the Fishery, but he was not able to speak particularly upon that Subject, but there was at Nantes a Gentleman of Marblehead, Mr. Sam White, Son in Law to Mr. Hooper, who was Master of the Subject and to him, he would write.
       Mr. Jeremiah Allen a Merchant of Boston, called on me, about the same time. I enquired of him. He was able only to give such an hearsay Account as I could give myself, but I desired him to write to Mr. White at Nantes, which he undertook to do and did. Mr. White answered Mr. Allens Letter by referring him to his Answer to Mr. Williams, which Mr. Williams received and delivered to Dr. Franklin, who communicated it to Us, and it contained a good Account.
       I desired Mr. Thaxter to write to Messrs. Ingraham and Bromfield, and Mr. Storer to write to Captn. Coffin at Amsterdam. They delivered me the Answers. Both contained Information, but Coffins was the most particular, and of the most importance, as he spoke as a Witness. We made the best Use of these Letters, with the English Gentlemen and they appeared to have a good deal of Weight with them.
       From first to last, I ever insisted upon it, with the English Gentlemen, that the Fisheries and the Missisippi, if America was not satisfied in those Points, would be the sure and certain Sources of a future War. Shewed them the indispensible Necessity of both to our Affairs, and that no Treaty We could make, which should be unsatisfactory to our People upon these Points, could be observed.
       That the Population near the Missisippi would be so rapid and the Necessities of the People for its navigation so rapid, that nothing could restrain them from going down, and if the Force of Arms should be necessary it would not be wanting. That the Fishery entered into our Distilleries, our coasting Trade, our Trade with the Southern States, with the West India Islands, with the Coast of Affrica and with every Part of Europe in such a manner, and especially with England, that it could not be taken from Us, or granted Us stingily, without tearing and rending. That the other States had Staples. We had none but fish. No other Means of remittances to London or paying those very Debts they had insisted upon so seriously. That if We were forced off, at 3 Leagues Distance, We should smuggle eternally. That their Men of War might have the Glory of sinking now and then a fishing Schooner but this would not prevent a repetition of the Crime, it would only inflame and irritate and inkindle a new War. That in 7 Years We should break through all restraints and conquer from them the Island of Newfoundland itself and Nova Scotia too.
       Mr. Fitsherbert always smiled and said, it was very extraordinary that the British Ministry and We should see it, in so different a Light. That they meant the Restriction, in order to prevent disputes and kill the Seeds of War, and We should think it so certain a Source of disputes, and so strong a Seed of War. But that our Reasons were such that he thought the Probability of our Side.
       I have not time to minute the Conversations about the Sea Cow Fishery, the Whale Fishery, the Magdalene Islands and the Labradore Coasts and the Coasts of Nova Scotia. It is sufficient to say they were explained to the Utmost of our Knowledge and finally conceeded.
       I should have noted before the various deliberations, between the English Gentlemen and Us, relative to the Words “indefinite and exclusive” Right, which the C. de Vergennes and Mr. Gerard had the Precaution to insert in our Treaty with France. I observed often to the English Gentlemen that aiming at excluding Us, from Fishing upon the North Side of Newfoundland, it was natural for them to wish that the English would exclude Us from the South Side. This would be making both alike, and take away an odious Distinction. French Statesmen must see the Tendency of our Fishermen being treated kindly, and hospitably like Friends by the English on their Side of the Island, and unkindly, inhospitably and like Ennemies on the French Side. I added, farther, that it was my Opinion, neither our Treaty with the French, nor any Treaty or Clause to the same Purpose which the English could make, would be punctually observed. Fishermen both from England and America would smuggle, especially  the Americans in the early Part of the Spring before the Europeans could arrive. This therefore must be connived at by the French, or odious Measures must be recurred to, by them or Us, to suppress it, and in either Case it was easy to see what would be the Effect upon the American Mind. They no doubt therefore wished the English to put themselves upon as odious a footing, at least as they had done.
       Dr. Franklin said there was a great deal of Weight in this Observation, and the Englishmen shewed plainly enough that they felt it.
       I have not attempted in these Notes to do Justice to the Arguments of my Colleagues both all of whom were, throughout the whole Business when they attended, very attentive, and very able, especially Mr. Jays, to whom the French, if they knew as much of his negotiations as they do of mine, would very justly give the Title with which they have inconsiderately decorated me, that of Le Washington de la Negotiation, a very flattering Compliment indeed, to which I have not a Right, but sincerely think it belongs to Mr. Jay.
      
      
       
        
   
   JA made a copy in his own hand of the Preliminary Articles, including the separate and secret article (concerning the boundary between the United States and Florida if England recovered Florida in the general peace settlement), which is in Lb/JA/21 (Adams Papers, Microfilms, Reel No. 109). The single known original text, as signed by the Commissioners of both powers, is in the Public Record Office, London. This is printed in Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:96–107, with notes on the tangled history of the transmission of the two signed originals (one of which is lost) and the certified copies, with their textual variations and present locations. After lengthy debate Congress ratified and proclaimed the Preliminary Articles (not including the secret article, which never went into effect because Spain retained Florida) on 15 April 1783; see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 24:241–251, and Madison’s Notes on Debates, sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 25:924–926, 928–936, 938–945, 957-960. The British ratification, under the King’s seal, took place on 6 Aug., and exactly a week later, the ratifications were exchanged between Hartley and the three American ministers in Paris (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:633, 645).


       
       
        
   
   See entry of 25 Nov., above. The letter from Ingraham & Bromfield to Thaxter, Amsterdam, 14 Nov., is in Adams Papers.


       
       
        
   
   In Article X of the Franco-American Treaty of Amity and Commerce of 1778; see Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:10.


       
      
     